 BOEING AIRPLANE COMPANY147in and is engaging in unfair labor practices within the meaning of Section 8 (a) (3)of, hp Act.3.By interfering with,restraining,and coercing his employees in the exercise ofthe rights guaranteed in Section7 of the Act,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not engaged in any unfair labor practice by reason of thedischarge of Ruby Harris and by reason of other conduct alleged in the complaintto have interfered with, restrained, and coerced his employees except insofar as suchconduct has. been found hereinabove to have violated Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]BOEINGAIRPLANE COMPANY,SEATTLE DIVISIONandSEATTLEPROFES-SION AL ENGINEERINGEMPLOYEES ASSOCIATION.CiaseNo. 19-CA-806.Septeinber 30,19541.Decision and OrderOn December 28, 1953, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent, the General Counsel, andthe Union filed exceptions to the Intermediate Report and supportingbriefs, and the Respondent and the Union requested oral argument.The requests for oral argument are hereby denied as the record andthe exceptions and briefs, in our opinion, adequately present theissues and the contentions of the parties.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthis case, and, finding merit in certain of the General Counsel's andthe Union's exceptions, hereby adopts only such of the Trial Examin-er'sfindings, conclusions, and recommendations as are consistentherewith.'1.The Trial Examiner concluded that the union-sponsored Man-power Availability Conference was an unprotected activity, and thatthe Respondent was therefore privileged to discharge Pearson becauseof his participation therein.We do not agree.The material facts are substantially undisputed.Between Apriland`December 1952, the Union, which had represented the Respond-1The request of Engineers and Scientists of America for permission to submit a briefand to participate in oral argument is hereby denied as untimely filed.2 For the reasons set forth in their separate dissenting opinion, Members Rodgers andBeeson would adopt the Trial Examiner's recommendation that the complaint be dismissed.110 NLRB No. 22. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's engineers since 1946, and the Respondent were negotiating for anew contract.By the latter date they had reached an impasse on thesubjectsinter aliaof base salary rates and rate ranges.As a substitutefor strike action in support of its demands, the Union attempted toorganize the Manpower Availability Conference as a device for bring-ing together representatives of various employers who needed engi-neers, and engineers employed by the Respondent who desired ormight desire to change employment. The stated purposes of the con-ference were to help such engineers obtain the best competitive offer,and possibly counteract the effect of the so-called gentlemen's agree-ment; 3 to help ascertain the true market price for engineers, for usein negotiations with the Respondent; and to put pressure on the Re-spondent by reducing the engineering services available to it.Pearsonwas selected by the Union to lead the organization and activation ofthe conference.On about January 15, 1953, under the Union's name and over Pear-son's signature as "Director Manpower Availability Service (Licensedand Bonded Employment Agent)," invitations to attend the confer-ence were sent to approximately 2,800 employers of engineers.Theinvitations stated that their purpose was to put employers of engineersin contact with employed union members who were dissatisfied witheither their working conditions or their compensation, and were,there-fore available for new positions; the invitations pointed out that someof the Union's members were actively seeking new positions, whilethe interest of others would depend on the advantages to be gainedfrom a change in employment. A copy of the invitation was sent tothe Respondent, with a covering letter to Vice-President Logan, signedby the chairman of the Union's executive committee, advising himthat the Union was conducting the conference and had retailed anagency to brings its members and prospective employers together.Logan was further advised that the purpose of the conference was toenable the union members to bargain for their services, and to obtainfor the Union data as to the true market value for engineers.On January 27, 1953, Logan discharged Pearson because of his ac-tivities in connection with the Manpower Availability Conference.The Respondent's reasons, as presented to the Union, were in sub-stance that the conference was a deliberate plan to create a situationin which substantial numbers of engineers would leave the Respond-ent; such a situation would be very damaging to the Respondent, par'The gentlemen's agreement was an agreement or understanding among the membersof the Aircraft Industries Association,an association of approximately 80 companies inthe aircraft manufacturing and related industries including the Respondent,that theywould notinter alsaoffer employment to any employee of a member of the Association with-out that member's express permissionWe reject the Respondent's contention that theevidence adduced with respect to the impact of the gentlemen's agreement was inadmissablehearsay,and also reject its further contention that the impact of that agreement was notprop-11y in issue inthe proceeding. BOEING AIRPLANE COMPANY149titularly in view of the existing shortage of engineers; Pearson's ac-tivities in connection with the conference were against the Respond-ent's best interests; and the Respondent was not required to continuepaying it salary to an employee engaged in a program seriously dam-aging to it.The Union's efforts to activate the conference were unsuccessful,and Pearson was ultimately reinstated by the Respondent.The question presented by Pearson's discharge, in its context, iswhether the Manpower Availability Conference, as a device forachieving the Union's lawful objectives, was a means entitled to theprotection of the Act. In answering that question in the negative,the Trial Examiner weighed in the balance the worth of the objectivessought by the Union and the potentialities of damage to the Respond-ent and, finding the former outweighed by the latter, concluded thattheManpower Availability Conference ought to be characterized asindefensible and therefore unprotected.As authority for his ra-tionale, the Trial Examiner appears to have relied largely on theJefferson Standard Broadcastingcase.'Although that case involvedconduct characterized as indefensible, neither that case nor any othercase under the Act supports a rationale which weighs potential bene-fits against potential damage, and arrives at a result predicated upona subjective value judgment. Such an approach, moreover, presentsthe obvious danger that decisions concerning the rights of employersand employees under the Act will be controlled by subjective feel-ings, rather than objective facts.Such a test we cannot accept.The answer to the question can, however, be found by referenceto the many Board and court precedents establishing and delineatingthe rights and obligations of employers and employees in seeking togain their legitimate economic objectives.The Manpower Availa-bility Conference was initiated to achieve two principal objectives-for purposes of mutual aid or protection, to secure other employmentfor those union members who desired to change employment, and pos-sibly to counteract the effect of the gentlemen's agreement,5 and forpurposes of collective bargaining, to strengthen the Union's hand inits negotiations with the Respondent.No citation of specific cases isneeded to establish that concerted activities for such purposes arepresumptively lawful and protected.They do not lose their protec-tion merely because they are novel; nor do they lose their protectionsolely because they may result in financial loss to the employer against4 Jefferson Standard Broadcasting Company,94NLRB 1507, 1611-1512,affdsub nomLocal UnionNo1229, Intel national Brotherhood of Electrical Wo, kers v. N. L. R B ,346U S 464. 475,et seq5Whether the gentlemen's agreement in fact restricted the employment opportunities ofthe Respondent's engineers is in our opinion immaterial to the issues of this case.Whetheror not a concerted activity is protected does not depend on whether or not it is necessary. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom they may be directed.' Such concerted activities lose the pro-tection of the Act, and those who participate in them become subjectto disciplinary action, only when they contravene the policies of theAct, or some other basic public policy.Activities which have been held to be unprotected or unlawfulunder these principles, or to warrant withholding the remedial pro-visions of the Act, have included such conduct as violence or threatsof violence,7 seizure of property,' attempts at unilateral dictation ofterms of employment or other usurpation of working time,° inter-ference between an employer and its customers while continuing towork," engaging in harassing tactics," intermittent work stoppagesto win unstated ends.12 and engaging in conduct which cast doubton the Union's good faith at the bargaining table.13 But this Union'sconcerted activity, as expressed through the Manpower AvailabilityConference, was subject to none of these disabilities; nor did it other-wise contravene the policies of the Act or any other basic publicpolicy.There was here in essence only a conditional threat that someof the Respondent's employees would resign if the Respondent did notmeet the Union's stated bargaining demands, conduct which theBoard, with court approval, has held to be protected concertedactivity."Moreover, here the Manpower Availability Conference was directlyrelated to matters of collective bargaining in issue between the Re-spondent and the Union-notably wages, as to which an impasse hadbeen reached in negotiations.And the nature of Pearson's conduct inconnection with the Conference cannot be equated with the conduct in-volved in the cases relied on by the dissent. The vice of the employees'conduct in theJefferson Standard Broadcastingcase was that it in-volved a direct attack upon the employer and its business, unrelated toterms or conditions of employment or to any matter in issue between8 The classic example of a protectedconcerted activity-a strike-obviously may resultin serious financial loss to the affected employer.See alsoN.L. R. B Y. Peter CaillerKohler Swiss ChocolatesCo., 130 F 2d503, 506(C.A. 2). It wouldseem moreover tobe apparent that other normal and lawful activities of a union,such as the successful nego-tiation of a wage increase or other changes in terms and conditions of employment, maywell involve an added financial burden to the employerW. T. Rawleigh Company v.N. L. R.B., 190F. 2d 832(C. A. 7).s N. L. R. B. v. Fansteel Metallurgical Corp.,306 U. S. 240.9N L. R. B. v MontgomeryWard &Co., 1'57 F. 2d 486, 496-497 (C. A. 8) ; C. GConn,Ltd. v. N. L. RB.,108 F. 2d 390,397 (CA. 7) ;Phelps Dodge Copper Products Corpora-tion,101 NLRB 360, 367-369;Underwood Machinery Company, 74NLRB 641, 645--64710 The Hoover Company v.N. L. R. B.,191 F 2d 380,386, 389-390 (C. A6) ;Mont-gomery Ward &Company,108NLRB 1175;JeffersonStandard Broadcasting Company,supra.11TextileWorkeis Union of America, CIO, et al (PersonalProductsCorporation),108NLRB 74312 InternationalUnion, U A TV., A. F. of L, Local232, etatvWisconsin EmploymentRelations Board, et al.,336 U. S 245I3Bausch&LombOptical Company,108 NLRB 1555.14 Southern Pine Electric Cooperative,104 NLRB 834;Nemec Combustion Engineers,100 NLRB 1118, 1123, enfd. 207 F 2d 655 (C A. 9), cert. denied 347 U S. 917. BOEING AIRPLANECOMPANY151the union and the employer. In that case, striking union Inenibers cir-'culated handbills vitriolically attacking the employer on the quality ofits television broadcasts, calculated solely to injure the employer's busi-ness and omitting all reference to a lallor controversy lest the disclosureof motive might hurt their cause in the eyes of the public. In the-Hoovercase, the union engaged in a boycott of the employer's prod-ucts-likewise an action directed solely at injury to the Employer's.business, and unrelated to any collective-bargaining issue.15Herethe employees collectively were seeking legitimate ends-to broadentheir opportunities for employment, to obtain the best market for theirservices, and to lessen their dependence upon the Respondent for em-ployment-all matters clearly and properly related to the issue ofwages, then the subject of negotiation with the Respondent.16To hold,as the Trial Examiner concluded and as our dissenting colleagueswould hold, that such activity ought to be characterized as indefensible,and therefore unprotected, would in our opinion be an unwarrantedextension of the doctrine involved in the cases on which they rely, and.an unwarranted intrusion on the rights of employees as guaranteed inSection 7 of the Act.Such a step we are not prepared to take.Under all the circumstances, we find that the Manpower AvailabilityConference was a concerted activity protected by Section 7 of the Act.As the Respondent discharged Pearson because of his participation in.aprotected concerted activity, it thereby discriminated against him todiscourage union membership and activity, in violation of Section 8(a) (3) of the Act, and further interfered with, restrained, and coercedits employees in the exercise of rights guaranteed by Section 7 of theAct, in violation of Section 8 (a) (1).Whether the Respondent's con-duct be viewed as a violation of Section 8 (a) (3), or Section 8 (a) (1),or both, we further find that the remedy of back pay hereinafter pro-vided will effectuate the policies of the Act.2.We agree with the Trial Examiner that the Respondent did notrefuse to bargain in violation of Section 8 (a) (5).Pearson's dis-.charge resulted from the Respondent's good-faith but mistaken belief1s TheMontgomery iI'ardcase cited by the dissent involved an unlawful usurpation ofworking time. See footnote 9,supra19Member Murdock is disposed to believe that an important aspect of the vice whichthe courts found in the employees' conduct inJefferson StandardBroadcastingand inHooverwas that it involved an attempt by employees not on strike to interfere with theemployer's efforts to sell the very same services or products which the employees were be-ing paid to produceThus in theJeffersoncase the Court agreed that employees had beendischarged "for cause" who had made a "sharp, public, disparaging attack upon the qualityof the company's product and its business policies."And inHoover,although the goalwas recognition of their union, the court said : "It is a wrong done to the company foremployees, while being employed and paid wages by a company to prevent others frompurchasing what their employer is engaged in selling and which is the very thing theiremployer is paying them to produce. An employer is not required under the Act to financea boycott against himself "The instant case is distinguishable because it did not Involveany disparagement or boycott of the employer's product or services-only a concertedeffort by employees to obtain a better market for their services after an impasse in wagenegotiations. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDas to its rights under the Act; such a discharge is therefore neitherevidence that the Respondent was not bargaining in good faith nor it-self a refusal to bargain. In view of the Respondent's good-faith bar-gaining concerning the discharge following the event, we find it un-necessary to decide the extent of the Respondent's obligation, if any,to bargain before such a discharge." In the absence of any evidence ofhad faith we find, in agreement with the Trial Examiner, that the Re-spondent did not violate the Act in connection with the salary increaseinvolved herein.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of the Respondent set forth in section I ofthe Ijitermediate Report, have a close, intimate, and substantial rela-tion to trade, traffic and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.THE REMEDYHaving found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall order that it cease and desisttherefrom and take certain affirmative action to effectuate the policiesof the Act.As the Respondent's unfair labor practices resulted fromits good-faith but mistaken belief concerning its rights under the Actin a limited area, and there is nothing therein to suggest the likelihoodof other types of violations of the Act, we shall order it to cease anddesist only from engaging in the same or any like or related conduct.We have found that the Respondent interfered with, restrained, andcoerced its employees, and discriminated in regard to Pearson's hireand tenure of employment.Although Pearson has been reinstated,he is entitled to reimbursement for any loss of pay suffered as a resultof the Respondent's unfair labor practices.We shall therefore orderthat the Respondent make him whole for any loss of pay suffered asa result of the Respondent's unfair labor practices by payment to himof a sum of money equal to that which he normally would have earnedas wages during the period from the date of his discharge to the dateof the Respondent's offer of reinstatement, less his net earnings 18 dur-ing the same period.We shall also order the Respondent to makeavailable to the Board, upon request, payroll and other records tofacilitate the checking of the amount of back pay due.19On the basis of the foregoing, the Board hereby strikes all referenceto Section 8 (a) (1) and (3) from the Trial Examiner's conclusionof law numbered 3, and makes the following additional :17S. D CohooncPSon, 101 NLRB 966, 967.16CrossettLwmber Company, 8NLRB 440,Republic SteelCorporation v V L R B311 U. S. 7.19F.W. Woolworth Company,90 NLRB 289. BOEING AIRPLANE COMPANYSUPPLEMENTAL CONCLUSIONS OF LAW1534.By discriminating in regard to the hire and tenure of employmentof Charles Robert Pearson, thereby discouraging membership inSeattleProfessional Engineering Employees Association, the Re-spondent has engaged in and is engaging in unfair labor practices with-in the meaning of Section 8 (a) (3) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of rights guaranteed by Section 7 of the Act, the Respond-ent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices af-fecting commerce within the meaning of Section 2 (6) and (7) of theAct.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations /ict, as amended, the National LaborRelations Board hereby orders that the Respondent, Boeing AirplaneCompany, Seattle,Washington, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Seattle Professional EngineeringEmployees Association, or in any other labor organization of its em-ployees, by discriminating in regard to their hire or tenure of employ-ment, or any term or condition of employment.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Seattle Professional Engi-neering Employees Association, or any labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Charles Robert Pearson in the manner set forth inthe section hereinabove entitled "The Remedy."(b) Post at its plant in Seattle, Washington, copies of the noticeattached hereto as Appendix A.20 Copies of said notice, to be fur-nished by the Regional Director for the Nineteenth Region, Seattle,20 In the event that this Ordei is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receipt there-of and be maintained by it for a period of sixty (60) consecutive daysthereafter, in conspicuous places including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Upon request make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amount of backpay due under the terms of this Order.(d)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that except as otherwise found hereinthe complaint in this case be, and it hereby is, dismissed.MEMBERS RODGERS and BEESON, dissenting in part :We dissent from the conclusion of our colleagues that the Respond-ent, in discharging Pearson, violated Section 8 (a) (1) and (3) of theAct.Although, like our colleagues, we cannot agree with the sub-jective approach of the Trial Examiner to this issue, we neverthelessbelieve that he reached the correct result because the Union's con-certed activities, as expressed through the Manpower AvailabilityConference, contravened the basic policies of the Act.The Trial Examiner concluded-and the majority does not disputethis conclusion-that the Union's activity, in seeking to facilitate theresignations of a substantial number of the Respondent's engineers,could have caused substantial damage to the Respondent's business.Moreover, contrary to the assertion of the majority, such damage can-not be equated with the losses potentially inherent in a strike; for thedamage caused by the Union's activities would have resulted from apermanent severance of the employer-empoyee relationship and not,as in a strike, from the mere temporary cessation of work. Pearsonsought both to participate in the Union's activity and to continue todraw his pay from the Respondent. The Respondent discharged himbecause it did not believe it was required to finance such an injury toitself by continuing on its payroll an employee engaged in activitiesdesigned to induce other employees to sever their employment rela-tionship.The Respondent's belief, in our opinion, was correct, andits action was wholly within its rights.The situation presented by this case is not new-for the Board andthe courts have held that an employer is not required to finance aninjury to itself by retaining on its payroll employees whose participa- BOEINGAIRPLANE COMPANY155tion in concerted activities was directed toward injuring or destroyingits business.2'In affirming the Board's conclusion in theJeffersonStandard Broadcastingcase, the Supreme Court stated, at pp. 472,476:There is no more elemental cause for discharge of an employeethan disloyalty to his employer. It is equally elemental that theTaft-Hartley Act seeks to strengthen, rather than to weaken, thatcooperation, continuity of service and cordial contractural rela-tion between employer and employee that is born of loyalty totheir common enterprise.... It [the employees' conduct] was a continuing attack, in-itiated while off duty, upon the very interests which the attackerswere being paid to conserve and develop.Nothing could be fur-ther from the purpose of the Act than to require an employer tofinance such activities.Nothing would contribute less to the Act'sdeclared purpose of promoting industrial peace and stability.In—th'at case, the Supreme Court also quoted with approval the fol-lowing language from the opinion of the court of appeals in theHoovercase :An employee can not work and strike at the same time.He cannot continue in his employment and openly or secretly refuse todo his work.He can not collect wages for his employment, and,at the same time, engage in activities to injure or destroy his em-ployer's business.In our opinion, these salutary principles are equally applicable toPearson's discharge.We are not here concerned with the legitimacyof the Union's objectives, but rather with the illegitimacy of the meansby which the Union sought to achieve those objectives.The Man-power Availability Conference was not a gathering together in concertof employees in order to compel the grant of a bargaining demand by'a temporary refusal to work; it was, rather, an employment agencyoperated under theaegisof the Union for the purpose of causingthe permanent severance of the employment relationship.Such activ-ity is the antithesis of the purposes of the Act, which seeks tostrengthen the bonds of cooperation between employer and employee.It is equally as disloyal, equally as injurious to the employer's businessand equally as disruptive of industrial peace and stability, as the con-duct which was condemned in the above-cited cases.Because it wasconceived and utilized for purposes opposed to the purposes of theAct, the activities of the Manpower Availability Conference derive21Jefferson Standard Broadcasting Company,94 NLRB 1507,1511-1512, affd.sub nom.LocalUnion No. 1229, International Brotherhood of Electrical Workers v N. L.R. B., 346U. S.-464;The. Hoover Company v. N. L R. B ,191 F.2d 380(C A. 6);Montgomery "Ward4 Company,108 NLRB 1175. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDno protection from the guarantee of Section 7 of the Act.The Re-spondent's discharge of Pearson, because of his participation in suchan unprotected activity, was accordingly not unlawful, and we wouldthereforedismiss the complaint in its entirety.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Seattle ProfessionalEngineering Employees Association, or in any other labor or-ganization, by discriminating in regard to the hire or tenureof employment of our employees, or any term or condition ofemployment.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to joinor assistSeattle Professional Engineering Employees Association, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities, ex-cept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.WE WILL make whole Charles Robert Pearson for any loss ofpay suffered as a result of our unfair labor practices.All our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) oftheAct.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment because ofmembership in or activity on behalf of any such labor organization.BOEING AIRPLANE COMPANY,Employer.Da.ted----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. BOEING AIRPLANE COMPANY157Intermediate Report and Recommended OrderSTATEMENT OF THE CASEAfteran investigationof a charge and amended charge duly filed by the SeattleProfessional EngineeringEmployees Association, designated in this IntermediateReport as SPEEA or alternatively as the Union, the General Counsel of theNational Labor Relations Board, in the name of the Board, caused the RegionalDirector for its Nineteenth Region at Seattle, Washington, to issue a complainton June 3, 1953, in which Boeing Airplane Company, Seattle Division, was namedas a respondent employer.The complaint alleged that the Respondent has engagedand has continued to engage in unfair labor practices affecting commerce, withinthe meaning of Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, as amended and reenacted by theLabor Management Relations Act, 1947, 61 Stat. 136, designated herein as theAct.Copies of the charge, the amended charge, the complaint, and a notice ofhearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices the complaint, as amended in certainminor respects, alleged in substance that: (1) The Union is now, and has beensinceAugust 31, 1951, at least, recognized by the Respondent as the exclusivecollective-bargaining representative of a majority of its employees in a defined unitappropriate for the purposes of a collective bargain; (2) the Respondent and theUnion on or about April 7, 1952-pursuant to a notice given by the Union underthe terms of a contract then current-initiated negotiations for a new agreement;(3) the Respondent and the Union have been unable to reach agreement in thenegotiations conducted thereafter; (4) the Respondent on or about January 27,1953-during the pendency of the negotiations with the Union-discharged CharlesRobert Pearson because of his union membership and activities and because ofhis participation in certain specified concerted activities calculated to break theimpasse in the contractual negotiations; (5) the Respondent-by its discharge ofPearson because of his participation in a concerted activity designed to strengthenthe Union's position in contractual negotiations, its refusal to permit Pearson to berepresented by union spokesmen in a conference immediately prior to his discharge,and its affirmation of determined opposition to the particular type of concertedactivity in which Pearson had engaged at the Union's direction-failed and refusedto bargain in good faith with the Union as the representative of its employees;(6) the Respondent, on or about March 12, 1953, unilaterally made a wage in-crease effective for the employees in the unit for which the Union is the recog-nized representative, and thereby additionally failed and refused to bargain withthe Union in good faith; and (7) the Respondent's course of conduct, as described,involved unfair labor practices affecting commerce within the meaning of the Act,as amended.The Respondent's answer, duly filed, admitted the jurisdictional allegations ofthe complaint and the status of the Union as a labor organization, but denied thecommission of any unfair labor practices.Specifically, the Respondent admittedthe appropriateness of the unit, described in the amended complaint, for the pur-poses of a collective bargain, and it admitted recognition of the Union at all timessince approximately May 8, 1946, as the exclusive representative of employees in aunit substantially identical with that described in the complaint.The firm's answeralso admitted the execution of a contract with the Union in 1951 and its participa-tion in negotiations for a new agreement initiated in April of 1952 by that organ-ization.It admitted the failure of the parties to reach an agreement as of the dateof the complaint.The Respondent, in its answer, admitted certain factual allega-tions with respect to Pearson's discharge, but denied that the discharge was effectedbecause of Pearson's membership in the Union or because of any identification ofthe activities in which he engaged as union activities.The Respondent deniedthat its course of conduct with respect to the discharge and subsequent reemploy-ment of Pearson involved a refusal to bargain; insofar as the wage increases ofMarch 12, 1953, are concerned, the answer admitted unilateral effectuation of theincreases, but asserted that they were less than the increases demanded by theUnion, and that they were made effective only after proper notice and discussionwith the labor organization.As a further ground of defense, the Respondent alleged that the Union hadrefused to bargain collectively in good faith with the Respondent, in violation ofSection 8 (b) (3) of the statute, in that it had organized, promoted, and operateda Manpower Availability Conference as described in the complaint, and engaged incertain activities related to such a conference as a threat of economic action againstthe Respondent, in pressing its collective-bargaining demands. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with the notice already cited, a hearing was held before me, as aduly designated Trial Examiner, at Seattle, Washington, between June 23 and 25,1953, both dates inclusive.The General Counsel, the Respondent, and the Unionwere represented by attorneys.All the parties were afforded a full opportunity toparticipate, to be heard, and to introduce evidence pertinent to the issues.At the outset of the case, the General Counsel moved to amend the complaintin certain minor particulars; these motions were granted without objection.Cer-tain rulingswith respect to the admissibility of evidence were announced at thehearing; these rulings are hereby affirmed.At the close of the testimony each ofthe parties argued orally; their argument has been embodied in the stenographictranscript.Pursuant to appropriate notice given at the hearing, briefs have beenreceived from the Respondent and the charging labor organization.No brief hasbeen received, however, from the General Counsel's representative.Upon the entire record in the case, and upon my observationof the witnessgs, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with its principal office at Seattle,Washington.The firm operates plants in Wichita, Kansas, and in Seattle andRenton,Washington, at which it is engaged in the manufacture of aircraft and air-craft parts.In the course and conduct of its business, and at all material times, theRespondent has purchased for use in its Seattle and Renton plants materials, sup-plies,and equipment originating outside of the State of Washington valued in ex-cess of $1,000,000 annually; it manufactures and sells to agencies of the UnitedStatesGovernment and to operators of commercial airlines, aircraft and aircraftparts valued in excess of $1,000,000 per year.The Respondent makes no contention that it is not involved in commerce andbusiness activities which affect commerce, within the meaning of those terms as de-fined in the Act. SeeBoeing Airplane Company,103 NLRB 1025. I find that itisengaged in such activities and that assertion of the Board's jurisdiction wouldeffectuate the objectives of the statute.II.THE LABOR ORGANIZATIONThe Seattle Professional Engineering Employees Association is, and at all mate-rial times has been,a labor organization within the meaning of Section 2(5) of theAct, which admits employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESTHE FACTSA. PreliminarystatementAll of the relevant evidence with respect to the issue involved in thiscase is em-bodied in documentary material or substantially undisputed testimony.I am en-tirely satisfied that any conflicts revealed in the record are due to differences ofrecollection.And since none of them appear to involve significant factual questions,I have undertaken to present the relevant data in narrative form without referenceto the testimony of any particular witness-except to the extent that such referencesmay be necessary, if at all, in connection with my narrative summation.B. The contractualnegotiationsIn 1946 after a consent election, the Union was "certified" as the exclusive repre-sentative of certain employees in the Respondent's engineering division.Since itscertification, theUnion has executed several contracts; there have been no workstoppages incidental to any of the negotiations.Approximately 3,500 employeeswere at work for the Respondent, throughout the period with which thiscase is con-cerned,within the SPEEA unit.On April 2, 1952, in a letter to the Respondent, SPEEA notified the latter of itsdesire to amend the 1951 agreement between the parties, by the negotiation of cer-tain changes in relation to wages, salaries, and overtime compensation.In itsletter,SPEEA described the changes as:...changes which we feel are necessary to improve the morale of the Engi-neering Division and to establish the engineer in his proper place in relationto the rest of society with regard to his salary and working conditions. BOEING AIRPLANE COMPANY159The letterindicatedthat othersubjectsmight be brought up during the course ofnegotiations,however.On the followingday, A. F. Logan,vice president in charge of industrial relationsfor the Respondent, at its Seattle Division,acknowledged the receipt of SPEEA'sletter by the firm and indicated that itsrepresentativeswould beavailable to meetthe Union's committeeon April 7, 1952.A numberof meetings wereheld thereafter.SPEEAappears to have requestedwage and salary increasesfor variousclassificationsin theengineeringdivision whichrangedfrom 28 to 36 percent of the thencurrent wage and salary levels.On June27, 1952,in a letterto E. M. Gardiner, the chairman of SPEEA's executive commit-tee,Vice-PresidentLogan reported that the Respondent would bewilling to in-crease the"base salary rate"of each employee covered by thefirm's agreement withthe Unionby 6 percent,and to increase all minimum and maximum rates establishedby the agreement in the same percentage.Vice-President Loganalso presented acompany offer with respectto overtimecompensation.The Respondentoffered tomake each of these suggested adjustmentseffective as of July 1, 1952, if the Unionaccepted its offerwithin 60 days. In a replyletter,dated on July 10, 1952, SPEEArejected the offer.Furthernegotiationsrevealed thatan impasse had been reached.Thereafter in August and September of 1952,the parties met on several occasionswith a representativeof the Federal Mediation and Conciliation Service.At thesuggestionof the Federal conciliator,apparently,SPEEA representativesraised forconsideration a number of additional matters with respect towhich theywished tonegotiate contractual changes.On August 25, 1952,in a letterto Vice-PresidentLogan,these proposals were formalized.A detailedanalysis of theUnion's "SecondContractAgreement Proposal"would not appear to be required,except to note thatthe Union modified its request for a base pay raise andcalledfor a 13.5 percent in-crease for all of the employeesin SPEEAclassifications,retroactive to the first ofJuly.The other subjects coveredin the proposal involved such matters as overtime,merit raises,incentive pay, pensions,installationof anengineeringefficiencysystem,removalof time clocks, salary data, sickleave, and company recognization of theUnion's "area representative" system-which appears to be roughly comparable tothe shop steward arrangementcommonin conventional labor organizations.Therevised proposalswere described by the Union's executivecommittee as "equitableand practical" in view of the discussionsheld withcompany representatives since theinception of negotiations.In the meantime on orabout August 21, 1952,pursuant to noticepreviouslygiven,the amended1951agreement between the Respondent and theUnion hadbeenautomaticallyterminated.Each of theparties to the agreement however, inan exchange of correspondence,had declaredits readinessto continuenegotiationsfor anew agreement.Such negotiations,as we shall see, didin fact continue-andthe conditions establishedunder the expired contract havebeen maintained, withone exceptionto be noted, up to date.In the course of the conferencesbefore the Federalconciliator,the impasse innegotiations seemsto have disappeared. In any event, the Respondent's first formalreply to SPEEA's "Second Contract Agreement Proposal," as embodiedin a letterdated September3, 1952,presented a modified proposalwith respectto sick leave.Vice-PresidentLogan, however, closed the letter with the observation that:In all other particulars,a review of the whole situationas it is apparent to us,including recent developments in negotiation,has notled us further to modifyour previous offer.The parties last met with a Federalconciliatoron September 11, 1952; there-after, apparently in the hope and expectation that the impasse had been broken, theparties dispensedwith the conciliator's services and resumeddirect negotiations.C. The Manpower Availability ConferenceDuring the negotiationsfor the 1951 agreement previously noted, ata time notset forth specifically in the record, the executive committee of the Union appearsto have organized a so-called action committeespecificallydesignated to originateand formulate plans for various types of union action short of a strike, calculatedto focus economicpressuresupon the Respondent and thus to strengthen the Union'sposition in the negotiations.The record shows that this committee suggested sev-,eral coursesof action calculatedto bringpressureuponthe Respondent Company;among the suggestionswas one that SPEEAorganizeand conduct a ManpowerAvailability Conference for the benefit of anyBoeing engineerswho might wish toseek employment elsewhere. (The exactnature and significance of the suggestion DECISIONSOF NATIONALLABOR RELATIONS BOARDwith respect to a conference-with which this case is immediately concerned-willbe set forth elsewhere in this report.)Since the executive officials of the Unionexpected that a new agreement with the Respondent would be executed shortly, andsince such an agreement later did in fact materialize,the suggestion with respect toa Manpower Availability Conference was never elaborated.InAugust of 1952, however, while the negotiations for a new agreement werebeing held under the guidance of a Federal conciliator,the chairman of the actioncommittee resubmitted the suggestion,among others,to a meeting of SPEEA arearepresentatives shortly before a scheduled general membership meeting; thereafter,I find, it was discussed informally by the area representatives and members of theexecutive committee of the organization.At SPEEA's August membership meeting, the conference was cited in an actioncommittee report as one of several courses of action calculated to focus economicpressure upon the Respondent.A majority of the members at the meeting, whichappears to have been held on August 4,1952,approved the committee's report anddirected the executive committee of the organization to publish it for the informationof the membership.This was done,and the report appears to have been distributedshortly thereafter.With the approved report on the Manpower Availability Con-ference, the executive committee distributed a ballot calculated to secure an expres-sion from the membership as to its willingness to participate in a conference of thetype outlined.The reportindicated that it was being submitted to determine whetheror not the membership desired to initiate"punitive action"of the type indicated, atthe time. In pertinent part, the report read as follows:INTRODUCTIONThe Manpower Availability Conference is conceived as a "market place"where Engineers who seek more desirable employment can meet with Companieswhich seek to hire more EngineersThere are three major reasons for sponsor-ing such a conference; namely, to help those Engineers desiring to move toobtain the best competitive offer,to help to discover the true market price forEngineers,and as a punitive action to reduce the Engineering services availableto Boeing.GENERAL PLANFirst, signatures of Engineers who pledge themselves to attend such a con-ference will be obtained through the Area Representatives.A few items ofpersonal data,such as years of experience,will also be obtained for submissionto the invited Companies to serve as an inducement.Area Representatives willkeep this information confidential.Ifmembership response is favorable, aletter will be written and mailed to every Company we know of in the countrywhich employs Engineers.Perhaps ads could be inserted in the "PositionsAvailable" columns of newspapers in a number of leading cities,invitinginquiries of SPEEA.Next,a date would be set for the conference and arrange-ments made for the interviews with those Companies who accept our invitation.After the conference,each Engineer who was interviewed would be asked todrop a card bearing his present salary and the increase offered into a box.This information would then be summarized and circulated to all Boeing Engi-neers.A summary of the experience of persons hired by the participatingCompanies could be made and circulated to all of the other Companies on ourmailing list.It is expected that this information would excite the interest ofboth groups.Another conference could then be called and the procedure re-peated.This conference should be sufficiently unusual to be newsworthy andcould thus aspire to considerable free publicity.This publicity in turn wouldhave a further punitive action to discourage new hires from coming to BoeingA number of questions may arise. First,"What if the Conference doesn'twork?"There is little purpose in conjecturing about success of this item.If only ten Engineers pledge to attend or if only one Company accepts ourinvitation,the conference will obviously fall far short of expectations andmight be called off.All we would have lost in that eventuality would be somework and printing cost.We will never know for sure,though, unless we try.As a point of interest, however,severalCompanies have been sounded outand they all have indicated unofficially that they desire to be includedSecond,"Is it ethical?"There is nothing unethical about providing a time and a placefor these two groups to get togetherAfter all, it is Boeing policies whichprovide the impetus for a change, not SPEEA.Anyway,Boeing has set theethical standard with their Gentlemen'sAgreement.Third, "Won't the Gentle-men's Agreement of the Aircraft Industries Association be a hindrance?" BOEING AIRPLANECOMPANY161Possibly, but we have a method whichmightget around that for some Engi-neers, namely, expressing willingness to AIA members to notify Boeing inadvance of plans to seek employment elsewhere.At any rate, we mightbe surprised at the variety of Companies who are sufficiently interested inour qualifications to make attractive offers.Fourth question, "What if theCompany finds out about the Conference?" It would be our intention thatthey find out well in advance, when some invited Companies send them ourletter, if they haven't learned of it sooner by word of mouth. . . .The so-called gentlemen's agreement of the Aircraft Industries Association, to whichreference is made in the above-quoted report, refers to a resolution adopted bythe Aircraft Industries Association with respect to the practices of member com-panies in connection with their engineer recruitment programsInsofar as it maybe material, the agreement and the Respondent's interpretation of it will be dis-cussed elsewhere in this report.Late in September or early in October of 1952 the results of the ballot or "pledge"circulated to the SPEEA membership in connection with the Conference reportwere announced.There were 871 replies from approximately 2,100 members inthe Respondent's employ.The replies were distributed as follows.Pledge:II pledge to attend this conference, I desire to change Companies, andI authorize the Executive Committee to notify Boeing of my in.tention not more than two weeks prior to the conference ----------2 I pledge to attend this conference and I desire to change Companies,but I desire not to disclose my intention to Boeing----------------3 1 pledge to attend this conference, but do not necessarily desire tochange Companies at this time------------------------------------4 I am willing that the conference be conducted, but I will not par-ticipate--------------------------------------------------------5 1 desire that no conference be conducted----------------------------PercentageNumberofReplies1015869 8642048 2832136 82343 89Prior to the receipt of these pledges, the executive committee had appointed aspecialManpower Availability Conference Committee to develop detailed plans forthe indicated conference, and to initiate such a conference if necessary.CharlesRobert Pearson, an engineering designer in the Respondent's employ, had beennamed as committee chairman. For convenience, the Manpower Availability Con-ference will be designated hereafter in this report as the MAC, and Pearson's com-mittee will be designated as the MAC Committee. The executive committee of theUnion requested the MAC Committee to perfect its plans for an MAC, but to un-dertake no action implementing such plans which might jeopardize current negoti-ations for a new contract. Sometime in September or October of 1952, after theresults of the ballot previously noted were tabulated, SPEEA's executive commit-tee notified the Respondent of the results at a bargaining conference; the Respond-ent's representatives were informed however that since the negotiations appearedto be going well, no action with respect to the MAC would be taken by the Union,for at least 4 weeks.According to Edward M. Gardiner, then chairman of theUnion's executive committee, this information was communicated to the Respondenton or about September 29, 1952.Pursuant to the instructions of the executive committee the MAC Committeeorganized a number of subcommittees and proceeded to formulate detailed plans forthe conduct of the projected conference.As of October 17, 1952, the subcommitteeswould appear to have been organized, and their responsibilities assigned.Partici-pation in the MAC, as planned, was to be limited to SPEEA members in the Re-spondent's employ.The Union had some members employed at the ContinentalCan Company, but they appear to have been employed under a trade agreementstill in effect.D. Further contractual negotiationsIn a letter addressed to the Union dated November 20, 1952, the Respondentstated its "ultimate position" with respect to the various issues under negotiationWith respect to "base salary rates and rate ranges" the Respondent reiterated itsprevious offer of a 6-percent across-the-board increase effective as of July 1, 1952.Chairman Gardiner of SPEEA testified, however, that the Respondent, dehors thecontract, indicated its intent to initiate a program of merit increases twice a year,instead of only once a year as formerly, and to increase its fund for merit increasesfrom 3 to 6 percent of the unit payroll.238207-55-vol. 11 O12 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Company also proposed a revision in the method of computationto be usedin the calculation of hourly rates of pay for scheduled overtime work on the part ofemployees in the firm's so-called "exempt" classifications, the revision to be effec-tiveJanuary 2, 1953.Chairman Gardiner, as a witness, characterized this pro-posalas less favorable than the Respondent's offer with respect to overtime com-pensationin July 1952.As of that time, the Respondent had offered to pay forovertimework on a revised basis, retroactive to the first of the month; the Re-spondent's"ultimate position" however, as noted, limited such retroactivity to the6-percent increase in base salary rates and rate ranges.The Respondent concurredin SPEEA's proposal with respect to a sick leave clause, and countered variousunionproposals with respect to the improvement of efficiency in the utilization ofengineerswith a proposal that the firm's job classification structure be revised' in cer-tainspecified respects.Except in the particular respects noted, the Respondent proposed execution of acontract which would embody terms and provisions "similar" to those in the previ-ous agreement between the parties.The letter in which the Respondent stated itsultimateposition also included certain statements and commitments with respect tovariousissues raised in the Union's second contractual proposal; these covered suchmatters asmerit increases, incentive compensation, pensions, salarydata, and com-pany recognitionof the Union's "area representative" system. In the context of thepresent case, however, none of these issues would appear to be material.The Respondent's offer, as described, was subsequently rejected by theunion mem-bership in a formal referendum. In a letter dated December 20, 1952, ChairmanGardiner formally communicated this information to Vice-President Logan; he ex-pressed the "expectation" however that negotiations between the Union and the Re-spondent would continue.E.The Respondent's proposal to revise salary rates andraterangesunilaterallyOn December 26, 1952, the Respondent acknowledged SPEEA's letter of the 20th.The letter referred to SPEEA's expressed expectations thatnegotiationswith theCompany would continue and went on to say that:.you may be assured that the Company also intends the continuance ofsuch negotiations to the end that a new contract may be consummated betweenthe parties, and will extend the fullest cooperation in arranging mutually con-venient meetings for this purpose.The Union was advised however that there were, in the opinion of the Respondent,"compelling reasons" why its proposals with respect to salary rates and overtime com-pensationshould be placed in effect as soon as possible. In this connection, theRespondent's letter continued as follows:It is recognized that the action designated . . .is lessthan you have de-manded, and it is assumed that your demands, to the extent that they are notmet by such action, will be among the subjects of further negotiation.Theproposed action would be completely without prejudice to such further negoti-ations or to your position in respect of suchnegotiations.However it is felt by the Company that such action should be taken as to theemployees represented by your organization as soon as the necessary govern-mental approvals can be obtained, for the reasons that bargainingin respectof a new contract has extended over a period of many months, without agree-ment having been reached; that it appears that there is no immediate possibilityof reaching any mutual agreement short of granting all or substantially all ofyour demands-which the Company is unwilling to do; that such action is de-sirable and equitable in view of the effective or contemplated increases to otherCompany employees; and that the Company's competitive hiringposition com-pels such action.The Company indicated a desire to discuss the matter, and suggested a conferenceat a fixed date.On January 5, 1953, subsequent to the conference date suggested on behalf ofthe Respondent, Chairman Gardiner acknowledged the Respondent's statement ofits intention to apply unilaterally for Wage Stabilization Board and Air Force approval with respect to its proposed changes in base salary rates and overtime com-pensationVice-President Logan was advised that SPEEA would file an objectionto any such proposal with the Wage Stabilization Board and that it would file anunfair labor practice charge with the National LaborRelationsBoardOn Janu-ary 7 the Respondent, in reply, advised the Union that: BOEING AIRPLANE COMPANY163Certainly no disparagement of your organization or of the negotiations beingconducted by your organization is either intended, or would result from suchincreases inasmuch as the proposed action is less than you would have demandedand it is afact well known to your members that you have not withdrawn youroverall demands but are continuing to press them.Further, as we have statedseveral times previously, the proposed action is completely without prejudiceto your demands and further bargaining in respect of them, and the Companyis ready to meet with you at any time for such purpose.The proposed increases are not conditioned in any way upon withdrawal ofyour demands. Thus, it would seem the proposed action should be regarded asmutually advantageous to your organization, to the employees it represents, andto the Company; would be consistent with and in no way prejudicial to goodfaith bargaining; and on the contrary would amount to a constructive step inthe bargaining process.A statement as to the reasons for the Union's objection to the Company's proposedunilateral action was invited.The Union's reply, however, was somewhat delayed.On February 6, 1953 (after a series of events to be set forth elsewhere in this report)Gardiner, as the spokesman for the organization, advised the Respondent that:It is our view that the proposed increases are so timed and planned that theireffect would be to hamper SPEEA in the performance of its functions as a col-lective bargaining agency. Implicit in your letter is the view that the pendingnegotiations must be protracted, and that the increases you propose should beaccepted because they can be made promptly.We take the view that the disputeas a whole can, and should be settled promptly; that the effect of any such partialadjustments in compensation would serve to delay rather than hasten comple-tion of the pending negotiations.Previously-as early as January 22, 1953, I find-Vice-President Logan hadcalled Chairman Gardiner to ask if SPEEA- would reconsider its previous refusal tojoin the Company in an application to the WSB for approval of the 6-percent increase.He had even offered, I find, to let SPEEA take credit for the increase as a partialsatisfaction of its demands, and had assured Gardiner that the proposal involvedno effort to embarrass the Union or impede the negotiations.Gardiner's reply, therecord shows, had been negative.F. The organization of the Manpower Availability ConferenceLate in December 1952, presumably at or about the time of the rejection by theSPEEA membership of the Respondent's final offer, Chairman Pearson of the MACCommittee had been instructed to effectuate the committee's plans, previously drafted,with respect to the conduct of a Manpower Availability Conference. Specifically,Pearson's testimony shows, he was instructed to secure a local city license to conductan employment agency. This action appears to have been taken-despite the beliefof the committee members that the MAC, as projected, would not fall within thescope of the Seattle city ordinance with respect to the licensing of employmentagencies-in order to avoid any possible question as to the applicability of theordinance.Early in January 1953, Pearson sought and secured the suggested employmentagency license.At or about the same time his draft of a letter of invitation to theMAC, prepared for transmittal to approximately 2,800 employers of engineersthroughout the country, was approved by the Union's executivecommittee.On adate not set forth clearly in the record, shortly after January 14 or 15, 1953, theinvitations were sent; they were printed on the letterhead of SPEEA and went outover the facsimile signature of Chas. Robt. Pearson, Director Manpower AvailabilityService (Licensed and Bonded Employment Agent).A copy of the letter of invita-tion was sent to the Respondent. In a covering letter addressed to Vice-PresidentLogan, which the Respondent appears to have received on January 23, 1953, Chair-man Gardiner summarized the purposes for which the MAC would be held.Hisletter read as follows:DEAR SIR:-1.This is to advise you that SPEEA has started and will complete a ManpowerAvailability Conference.2.Various companies are to be invited to come to Seattle to interview thoseSPEEA members who have expressed a desire to entertain offers of employment. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.This conference is being conducted for the following purposes:a.To provide members with improved opportunities to bargain for, theirservices.Our membership has requested SPEEA to restore the freedomand privacy of engineers who seek to improve their situations by changingemployers.b.To obtain data on the true market value of engineers with variousamounts of experience.4. In offering this service to its members, SPEEA has retained an agencyfor bringing together those engineers and companies who may care to discussemployment possibilities.SPEEA offers no special inducement to engineers toterminate, nor does it enter in any way into negotiations between the companiesand the engineers.The testimony of Vice-President Logan indicates that he had no idea, upon receiptof the above letter, as to the identity of the "agency" which SPEEA had retained to"bring together" interested engineers and companies which might care to discussemployment possibilities.He also testified that he had never previously heard ofPearson, that he was unaware of Pearson's employment by the Respondent as anengineer, and that he had no reason to connect Pearson with the "agency" previouslynoted.I credit this testimony.When told that Pearson was a Boeing engineer, andthat he was then out of the city in connection with the Respondent's business, Loganordered him recalled for a conference.G. The discharge of Charles Robert PearsonOn January 27, 1953, pursuant to instructions, Pearson reported at the Respond-ent's plantAfter a slight delay, he was conducted to Vice-President Logan'soffice.The latter indicated that he wished to discuss the letter of invitation to theMAC signed by Pearson as a licensed and bonded employment agent, as forwarded tothe Respondent by Chairman Gardiner. In response to a direct inquiry, Pearsonadmitted that the facsimile signature on the letter was his own.When asked if hewas a "licensed and bonded employment agent" however, Pearson declared that thequestion directly concerned his activities in behalf of SPEEA; he therefore insistedthat he would be unable to discuss the matter further unless "appropriate members"of the SPEEA executive committee could be present.Although pressed to give areply, Pearson insisted that the matter at issue concerned his legitimate union activ-itiesonly, and could not be continued on a personal basis.Logan, however, in-sisted that the matter had nothing to do with SPEEA, or Pearson's membership init,or his activities in its behalf.He renewed his inquiry as to whether Pearsonwas a licensed and bonded employment agent, stating that, if this were the case, hehad some suggestions to make.Pearson, however, insisted that since "any and allemployment agency activities" in which he might be engaged were on behalf ofSPEEA, the question involved a SPEEA matter and should be handled as such,rather than as a personal inquisition; he inquired as to whether Logan intended tocall in the responsible SPEEA officials.Vice-President Logan denied that the con-ference was either an inquisition or personal; he described it only as an attempt toget "some facts" from the employee.Up to this point, the conversation had beenpunctuated by the efforts of Pearson to take notes, and to reduce his own commentsto written form before each reply.At or about the point indicated above, however,Logan called in a secretary and had stenographic notes made with respect to thebalance of the conference.No substantial conflict is revealed in the record withrespect to the accuracy of Pearson's notes and I have, thus far, relied upon them.My findings with respect to the balance of the conversation in Vice-President Logan'soffice, however, will be based upon the transcribed notes of his stenographer.Vice-President Logan continued to insist that his inquiry had nothing to do withPearson's membership in SPEEA or his activity in its behalf.As the record shows,he went on to say that:Iam interested rather in whether you are or are not a licensed andbonded employment agent.Furthermore, I am interested in whether you areor are not working as an employment agent at this time. . . . It is our beliefthat in the absence of any information from you and your refusal to give usany information with respect to your alleged activities as an employment agent wecan make a reasonable assumption that the allegations are true.You havehad reasonable opportunity to inform us otherwise if such were the case.Wedo not believe that you can do justice to such activities and your work as anemployee of Boeing when carried on simultaneously.And, therefore, the BOEING AIRPLANE COMPANY165suggestion which I had intended to make and now make is that you elect to giveup one or the other of these activities.We do not propose that you shallproceed to carry both of them out... .Pearson reiterated his contention that the discussion could not be continued untilappropriate union representatives were present, and he refused to acknowledgeLogan's comments as related to anything other than "direct" SPEEA business.Logan replied that:You have had your chance to make your choice, and it is obvious you have nointention to do that, so that placesus inthe position where we have to make ourown decision as to which of these activities; namely, the operation of anemployment agency or your assigned work as a Boeing employee are going tobe paramount in your mind.We will, therefore, make the decision that yourwork as an employee at Boeing would be entirely too greatly impaired byyour outside activities as an employment agent, and we are therefore unwillingto permit you to continue such activities and remain in our employ.Ourdecision for the reasons stated is that you are being terminated forthwith.Pearson observed in reply that the timing of the Respondent's action was definitelyconnected with SPEEA's release of the Manpower Availability Conference invita-tions, and that his discharge could only be interpreted as a retaliatory action againstSPEEA and discrimination against him in retaliation for his legitimate union activ-itiesHe demanded that the Respondent's action be "dropped" and that ap-propriate union officers be present at any further discussion of itVice-PresidentLogan rejected Pearson's statement as to the implications of his action, and closedthe discussion.In due course, Pearson received official notice that his employment had beenterminated.The notice indicated that he had been dismissed for refusal to answerquestions relative to his outside activities as an employment agent.On the afternoon of the 27th after his departure from the plant, Pearson attendeda meeting of SPEEA's executive committee to discuss his discharge.A letter appearsto have been dispatched immediately to the Respondent, requesting a conference onthe subject of Pearson's termination.On January 29, 1953, Vice-President Logan,on behalf of the Respondent, indicated willingness to arrange such a conferencepromptly.(In the meantime, Pearson had received and accepted an offer of em-ployment by SPEEA, as a member of its office staff, in order to enable him tomaintainhis income.)A conference was held on February 6, 1953. The SPEEArepresentatives contended that Pearson had been engaged in SPEEA activities as aunion member, and that he had been unjustly terminated.They also expressedthe opinion that his termination had been due to a misunderstanding; that Vice-President Logan had genuinely desired to determine why Pearson had acted ashe did; that Pearson had considered the subject under discussion as one of directconcern to SPEEA and thus had refused to discuss it in the absence of SPEEArepresentatives; and that Logan, because of his conception as to the purpose of theconference, had felt that the presence of SPEEA's representatives would not be re-quired.In reply to this statement of the Union's position, at the conference onFebruary 6, Logan indicated that he had no objections to the attendance of SPEEArepresentatives, as requested by Pearson, at a second conference.On or aboutFebruary 9, 1953, such a conference was held.There is some doubt as to whetherPearson attended the conference.His own testimony would indicate that he didnot.Chairman Gardiner's testimony would indicate otherwise.The conflict is aminor one, however, and I find its resolution unnecessary.Logan reiterated thequestions he had directed to Pearson, and stated the Respondent's position with re-spect to the propriety of the latter's actions.The Union's view, with respect to thepropriety of Pearson's conduct was stated in reply.A general discussion ensuedand, in summation, Vice-President Logan said that the Respondent would send a letterto Pearson restating its positionSuch a letter was dispatched by the Respondent on February 11, 1953.After areference to the Union's request for a "more particularized statement" as the Re-spondent's reason for his termination, and a repetition of the reason given on his ter-mination slip, Vice-President Logan restated the Respondent's opinion that the entryon Pearson's termination slip correctly summarized the position taken by him at theJanuary 27 conference, at which he had been informed of the reason for his termina-tion.In response to SPEEA's request however, the letter was offered as a "review"of the matter It reviewed the receipt of the Manpower Availablity Conference in-"itation and Chairman Gardiner's covering letter, and went on to say that:Itwas clearly apparent from this letter and invitation that SPEEA had startedand intended to carry out a nation-wide solicitation of our business competitors, 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDand others who compete with us in hiring engineers, in an effort to bring abouta situation in which substantial numbers of engineers would leave the employof this Company, for employment elsewhere.It is obvious that even if there were an adequate supply of engineers at thepresent time, such a program would be against the best interests of BoeingAirplane Company.However, as you know, there is not an adequate supplyof engineers at this time; the Company is in serious need of more engineers andhas been conducting an extensive nation-wide advertising campaign designedto fill this need.Thus, the invitation signed by you is part of a deliberate pro-gramwhich is verydamagingto the Company.The letter recapitulated the Respondent's decision to recall Pearson for a confer-ence with respect to the invitation letter, and the course of the discussion at thatconference on January 27. It continued as follows:As your work in connection with the program is clearly against the bestinterests of the Company and in violation of your obligations as an employee,you were asked to elect either to give up your work as an employment agentor to leave the Company's employ.You refused to make such an election,leaving the Company no alternative but to terminate you.It seems to us that while an employee continues at work, continues to drawsalary from a company and is not on strike, it is no more than proper for thatcompany to require that he do nothing intentionally which would have the effectof seriously damaging that company.On the other hand, it doesnot seem to us.that an employer should be compelled to continue paying a salary to an em-ployee who engages in a deliberate program resulting in serious damage to theCompany, whether or not his activities have been authorized or ratified by acollective bargaining organization of which he is a member.For these reasons, your dismissal is considered proper.On February 13, 1953, the SPEEA executive committee presented a revised con-tract proposal to the Respondent.With respect to base salary rates and rate ranges.itproposed an increase of 9.7 percent to the nearest dollar; in connection with thisproposal, and a companion proposal with respect to the method of computation to be:utilized in the determinatin of compensation for scheduled overtime, the Unionproposed July 1, 1952, as a retroactive date.At the close of its letter, however, theUnion advised the Respondent that:It is the intention of the Executive Committee to recommend rejection of anyoffer made by the Boeing Airplane Company until such time as Mr. CharlesRobert Pearson is reinstated unequivocally.Such reinstatement shall not be inany way contingent upon his relinquishing his prerogative of managing theSPEEA Manpower Availability Conference.The Union's letter of invitation to the MAC, previously noted, had indicated that"commitments to attend" would be accepted by SPEEA up to February 6, 1953_Shortly after that date-which also marked the occasion of the first conference be-tween the Union and the Respondent in regard to Pearson's discharge, as noted-Chairman Gardiner informed James D. Esary, Jr., the Respondent's labor relationsmanager, by telephone, that the Union had received approximately 12 replies to itsletter of invitation, and that the Union's plan to conduct an MAC in March hadbeen abandoned.The testimony of Pearson indicates that 18 letters were receivedin toto,some of these being received after the deadline date set in the Union's letterof invitation.Some, Pearson testified, expressed interest, other replies indicated,however, that the senders considered the distance to Seattle too great, or that theydid not consider their needs serious enough to warrant participation.With thisinformation at hand, Labor Relations Manager Esary dispatched a reply, dated onMarch 2, 1953, to the Union's revised contractual proposal.In a second letter on the same date, Labor Relations Manager Esary referred toSPEEA's indication, in its previous communication, that further contractual negotia-tions would be "fruitless" unless the Respondent reinstated Pearson.Esary advisedthe Union that:We are by this letter offering reemployment to Mr Pearson to his formerposition as of the time he is available and returns to work....The labor relations manager, however, reiterated the Respondent's position that-Pearson's discharge fell entirely outside the scope of the contractual negotiations,but indicated that the Respondent did not wish to see any controversy of such a natureimpair negotiations that directly affected a large number of engineers.His lettercontinued as follows: BOEING AIRPLANECOMPANY167Second, you have been very candid in stating to use the results of the Man-power Availability Conference, which as we understand it, did not attain theobjectives for which it was intended.Mr. Pearson's termination has been re-viewed in light of this fact and the fact that, to our knowledge, further activitiesin connection with this Conference are not anticipated.The offer to reemployhim is not to be interpreted as reflecting any different position on the part ofthe Company as to activities of this type conducted by those who are not onstrike but continue to draw salary.We cannot consider it proper to believethat such an employee has the right to conduct such activities to thedetrimentof.the CompanyAt a conference on March 5, 1953, between representatives of SPEEA and theRespondent, Pearson's reemployment pursuant to the above-quoted offer was dis-cussed.And on March 17, 1953, he was reinstated to his former position withoutprejudice, and with all of the rights and privileges acquired by him prior to histermination.Further correspondence, in evidence, between the Respondent and SPEEA indi-cates a difference of opinion between the parties as to whether the restoration ofPearson's rights and privileges was the result of a "verbal agreement" or a resultof the Respondent's own initiative. In the light of the entire record,a resolution ofthis conflict would not appear to be essential to a disposition of the issues involvedin the case; I have made no attempt, therefore, to reach a conclusion as to the basison which Pearson's rights and privileges were restored.H. The salary increaseOn March 6, 1953, before Pearson's reinstatement had become effective, J. H.Goldie, vice chairman of SPEEA's executive committee, advised the Respondent'slabor relations manager by letter that the Company's final offer-as outlined on No-vember 20 and December 26, 1952, and reiterated on March 2, 1953-was againrejected.With respect to the Respondent's expressed intention to put into effect,unilaterally, the 6-percent salary increase previously proposed and rejected, LaborRelations Manager Esary was advised that SPEEA's executive committee had agreedto poll the membership of the Union, in order to learn its desires with respect to theacceptance of such an "interim" offer, if the offer would include full retroactivitywith respect to overtime payment computations as well as base salary rates.A replyin this connection was requested from the Respondent, if it had "any further sugges-tions" in the matter.This communication was acknowledged by the Respondent in a letter dated March12, 1953. It referred to the Union's position as an unqualified rejection of the Re-spondent's offer with respect to basic salary rates, and went on to advise the Unionthat, for reasons previously stated, the Respondent felt compelled to make its pro-posed increases effective without prejudice to further negotiations, and that the ad-justments previously outlined would be made effective forthwith.When the firstpaychecks which reflected the increase were distributed, they were accompanied bya notice from the Respondent to each employee in the SPEEA unit.That notice readas-follows:NOTICEYou will note that the enclosed check represents an increase in your pay of6% as of March 13, 1953. On April 23, 1953, you will receive payment of the6% increase in your base pay for the period July 1, 1952, through March 12,1953, as well as any amount arising from an increase in the overtime compensa-tion ratefor "Exempt"classificationseffective January 2, 1953.The new over-time rate for SPEEA "Exempt" employees is straight time plus $1.25 an hourwhere the base salary is above $100 a week, and time and one-half onall salariesof $100 a week or less.The former rate was straight time or $3.00 an hourwhichever was the greater.These increases have been placed into effect without a new contract havingbeen signed with your collective bargaining, SPEEA.This is less than the in-crease requested during the course of current negotiations, and is being placedintoeffect by the Company without prejudice in any way to thepending negotia-tions between the Company and SPEEA. Prior to placing these increases intoeffect SPEEA was advised and consulted, and SPEEA objected to the Companyplacing these increases into effect.The Company is hopeful of. and lookingforward to the execution of a collective bargaining agreement with SPEEAwhich will be mutually agreeable to the parties. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe nature of the subsequent negotiations between the parties is suggested in cer-tain letters which have passed between representatives of the Respondent and Mr. F.D. Frajola, the new chairmanof SPEEA's executive committee.As ofthe dates onwhichthe hearings in this case were held no final agreement with respect to a newcontract had been reached.CONCLUSIONSA. The issuesIn this posture of the record, the General Counsel contends that Pearson, aschairman of the Manpower Availability Conference Committee, had been engagedin assistance to a labor organization and other concerted activities for the purposeof collective bargaining or other mutual aid or protection; so considered, it is argued,his activities fell within the ambit of those accorded statutory protection under theAct, as amended.The Respondent's action, therefore, in regard to the terminationof his employment is challenged as interference, restraint, or coercion directed againstits employees in connection with their exercise of rights statutorily guaranteed, and asdiscrimination in regard to his tenure of employment and the terms and conditions ofhisemployment, calculated to discourage membership in the Union, a labororganizz t! on.The General Counsel also contends that Pearson's discharge was calculated to ob-struct the organization of the Manpower Availability Conference, as planned, whichthe Union had developed to break a current impasse in the contractual negotiations.Although the General Counsel disclaims any intention to take a position with respectto the nature of the impasse, it is contended that the discharge of Pearson-calculated,as it was, to interfere with the operation of the projected conference-injected badtaith into the situation, and negated the existence of any good-faith impasse at thattime and thereafter.As a subsidiary contention, the General Counsel alleges thatthe Respondent's unwillingness to allow Pearson representation by the union officialsat the conference which preceded his discharge demonstrated its contempt for theUnion and its intent to undermine that organization and render it ineffective as acontract negotiator.In this aspect of the case, therefore, the Respondent's dischargeof Pearson is again challenged as evidence of the Respondent's bad faith, in connec-tion with the contractual negotiations then current.In the light of a situation which the General Counsel describes as a "bad faithimpasse," the unilateral salary increase which the Respondent put into effect in March1953 is challenged as additional evidence of a refusal to bargain in good faith, on theground that it created a situation in which the Union found itself unable to bargaineffectively.The Respondent's position, in opposition to these contentions, may be simply stated.It stands upon the proposition that the MAC, if successful, would have created a sit-uation so fraught with the possibility of irreparable damage to the Company as towarrant its characterization as a type of concerted activity not entitled to statutoryprotection.At one point, in oral argument, the Respondent's counsel suggested apossible contention that the organization of the MAC, as projected, would not haveinvolved concerted activity, apparently on the ground that it would be calculated onlyto facilitate individual resignations from the Company's employ; this contention, how-ever, was never fully articulated, and there is no indication that it constitutes a sig-nificant part of the Respondent's theory of the case. I have, therefore, given it noconsideration.Pearson's activities as chairman of the MAC Committee, therefore, are charac-terized by the Respondent as indefensible and unworthy of statutory protection.In the alternative, the Union's attempt to organize the MAC is characterized as apressure tactic so unfair as to deserve characterization as a union unfair labor prac-tice, if so, the Respondent contends, it should be held unlawful as contrary tostatutory policy, and thus clearly beyond the ambit of statutory protection.Pear-son was terminated, the Respondent contends, because of his participation in anunprotected concerted activity.The Respondent denies that his termination in-volved interference, resti aint or coercion, or discrimination with respect to his ten-ure of employment or the terms or conditions of his employment to discouragemembership in the Union; and it denies, in addition, that his termination evidenced"bad faith" with respect to the contractual negotiations then in progress or that itinjected an element of "bad faith" into the impasse then current with respect tobasic salary rates and overtime compensation. In the light of that impasse theRespondent's unilateral action with respect to the salary adjustments previouslynoted should be characterized, the Respondent contends, as a matter of businessnecessity, and not as evidence of an improper refusal to bargain. BOEING AIRPLANE COMPANY169B. The statutory policyAs the Board and the courts have frequently declared, the National Labor Rela-tionsAct, by its terms, established a number of restrictions on the common lawright of employers to dismiss their employees at will-for any reason or for noreason at all.The heart of the statute, in this connection, is to be found in Sec-tion 7, which defines the rights of employees, in pertinent part, as follows:Employees shall have the right to.assist labor organizations . . . and toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection. .. .The quoted language has been held to constitute a basic charter of employee rights.Decisional doctrine, however, has long since made it clear that the rights thus de-fined in the statute must be construed in the light of the Act's basic policies. Inits statement with respect to these policies Congress has, among other things, de-clared that:Experience has further demonstrated that certain practices by some labor or-ganizations, their officers, and members have the intent or the necessary effectof burdening or obstructing commerce by preventing the free flow of goodsin such commerce through strikes and other forms of industrial unrestorthrough concerted activities which impair the interest of the public in the freeflow of such commerce.The elimination of such practices is a necessary con-dition to the assurance of the rights herein guaranteed. [Emphasis supplied.]Within the frame of reference established by the language quoted above, a ra-tionale sufficient to justify disposition of the present case must be found.C Did the Manpower Availability Conference involve a concerted activity?Upon the entire record, there can be no doubt that the MAC was conceived asa device reasonably calculated to assist the Union, a labor organization; its statedobjectives, as set forth in Pearson's testimony and in several communications toSPEEA members and the Respondent, were clearly intended to strengthen the po-sitionof the Union in the negotiations then current I so find.And those objec-tives-assistance to any engineers who might wish to change employers, discoveryof the true "market price" for engineers, and reliance upon any resultant employeeattrition as a pressure tactic-also clearly involved mutual aid and protection.Overand above any value such activities could be expected to have as a form of assist-anceto particular engineers who desired more lucrative employment elsewhere, theMAC was clearly intended to make possible a strong union line in the current nego-tiations, for the anticipated benefit for those engineers who made no effort toleave.Did the development of plans for the MAC involve a concerted activity, then9Clearly so.The original conception was developed by an officially designatedunion committeeUpon the submission of the committee's report to the generalmembership, the suggestion with respect to a conference was overwhelmingly ap-proved in a referendum, which appears to have been participated in by a substan-tialnumber of the organization's members.The Respondent points out that of3,500 employees within the unit only 2,100 were union members at the time of thereferendum; that only 871 members returned their referendum ballots, with re-sults previously indicated; and that the MAC Committee was activated, in Decem-ber, by the votes of a majority at a general membership meeting which only 182members attendedNevertheless, I do not believe that the referendum vote canbe said as a matter of law to be unrepresentative.There can be no doubt that all2,100 of the SPEEA members could have voted; I find no real basis for any con-tention that the vote as recorded, did not reflect the desires of an interested, repre-sentative, cross section of the membership.Even if it could be said, however,that the referendum results merely reflected the desires or intent of a minority, sucha finding would not impair the validity of my conclusion-that the MAC involveda concerted activity, insofar as it reflected official SPEEA policy. It is so found.The actual conference plans were developed by a committee specifically desig-nated for the purpose, responsible to the SPEEA executive committee.And Pear-son, as the chairman of the MAC Committee, appears to have maintained a closeand constantliaisonwith responsibleunionofficials.Action to implement thecommittee's plans appears to have been taken only after a favorable vote at theUnion's membership meeting in December, and upon the specific direction of theorganization'sexecutive committee.There can be no doubt whatever that the 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDMAC, as it developed, was officially sponsored by the Union, and that it repre-sented a concerted activity within the meaning of that term as used in the statute.I so find.D. Did the Manpower Availability Conference involve a protected activity?The unqualified language of the statute with respect to employee conductentitledto protection has already been noted.And in some Board and courtdecisions,under the original statute in particular, that language has been given wide scope.One of the more noteworthy decisions, upon which the General Counsel in thepresent caserelies, finds expression in the language of Circuit Judge Learned Hand,inN. L. R. B v. Peter Cailler Kohler Swiss Chocolates Co Inc.,130 F. 2d 503,506 (C. A. 2), he declared thatWe agree that the act does not excuse "concerted activities," themselves inde-pendently unlawful.N. L R. B. v Fansteel Metallurgical Corp.,306 U. S.240 . . ., N. L. R. B. v. Sands Manufacturing Co.,306 U S. 332, 344 .Southern Steamship Co. v. N. LR. B., 316 U. S. 31.,Hazel-Atlas Glass Co'v.N. L. R.B., 4 Cir., 127 F. 2d 109, 118But so long as the "activity" isnot unlawful, we can see no justification for making it the occasion for a dis-charge; a union may subsidize propaganda, distribute broadsides, supportpoliticalmovements, and in any other way further its cause or that of otherswhom it wishes to win to its side. Such activities may be highly prejudicialto its employer, his customers may refuse to deal with him, he may incur theenmity of many in the community whose disfavor will bear hard upon him,but the statute forbids him by a discharge to rid himself of those who lay suchburdens upon him.Congress has weighed the conflict of his interest withtheirs, and haspro tantoshorn him of his powers. . . .As the quotation indicates, however, the "concerted activities" deemed worthy ofstatutory protection are not without qualification.Very early in the administra-tionof the original statute, it was established that the rights therein guaranteed didnot include the right to engage in concerted activities independently unlawful.Among the activities thus held unprotected were those which contravened specificstatutory provisions or basic statutory policies.N. L. R. B v. Sands Mfg. Co.,306U. S. 332;Scullin Steel Company,65 NLRB 1294;Joseph Dyson and Sons, Inc.,72 NLRB 445,Thompson Products, Inc ,72 NLRB 886 Other activities deniedprotection were those which involved a violation of other Federallegislation ornecessary State police regulations.N L R B. v Fansteel Metallurgical Corp.,306U. S. 240,Southern Steamship Company v. N L. R. B.,316 U. S. 31;AmericanNews Company,55 NLRB 1302. And the Board, itself, quickly developed a testof its own, independently of any considerations as to the "lawful" character of agivenconcerted activity, to determine whether particular types of conduct ought toreceive statutory protection. InHarnischfeger Corporation,9 NLRB 676, 686, theBoardwas called upon to consider the rights of employees who had engaged in apartialstrike, and defined the issue as follows-The instructions given the men were designed to carry out a program of theAmalgamated; this being so, there is no question but that the action bringingabout the discharges was union activitySection 7 of the Act expresslyguaran-tees employees the right to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionWe do not interpretthis to mean that it is unlawful for an employer to discharge an employee foranyactivity sanctioned by a union or otherwise in the nature of collective activ-ity.The question before us is, we think, whether this particular activity was soindefensible, under the circumstances, as to warrant the respondent, underthe Act, in discharging the stewards for this type of union activityWithin this frame of reference, employee disobedience and partial work stoppageshave been denied statutory protection as breaches of an implied condition of theemployment contract.N. L R. B. v. Montgomery WardiCCo.,157 F. 2d 486, 496(C. A. 8); see CG Conn, Ltd. v N L. RB, 108 F. 2d 390 (C A.7), Elk LumberCo., 91 NLRB 333. In the last case cited, the Board declared that-Either an unlawful objective or the adoption of improper means of achievingitmay deprive employees engaged in concerted activities of the protectionof the Act.Wildcat strikes, undertaken in an effort to interfere with the collective bargainingprocess asapplied by a duly authorized and designated bargaining representative,have also been denied statutory protection.Harnischfeger Corp v. N. L.R. B , 207 BOEING AIRPLANE COMPANY171-F 2d 575 (C A. 7) and thecasestherein cited.And recently, a slowdown duringcontractual negotiations has been held unprotected because of its tendency to under-mine the statute's general policy of balanced bargaining.Phelps Dodge CopperProducts Corporation;101NLRB 360 cf.Underwood Machinery Company, 74NLRB 641, 646-647. In addition, at least one court has held, expressly, that anemployer ought not to be forced to finance "disloyalty" on the part of employeeswho issuepublicity statements unfavorable to the enterprise, reasonably calculatedto injure ordestroy their employer's business, while continuing to collect their wages.Hoover Co- v. N. L. R. B.,191 F. 2d 308, 389-390 (C. A. 6).In connection with the 1947 amendment of the Act, Congress, too, made its posi-tionclear with respect to the limitations which ought to be imposed upon "pro-tected" concerted activity. In the House Conference Report (No. 510, 80th Con-gress, pp. 38-39) on the statute as amended, reference is made to certain earlyBoard decisions that thelanguage ofthe original Act protected concerted activitiesregardless of their nature or objectives.The conference report pointed out that theseBoard decisions had not received judicial approval-and went on to say that:.the courts have firmly established the rule that under the existing provi-sionof section 7 of the National Labor Relations Act, employees are not givenany right to engage inunlawful or other improper conduct.In its most recentdecisions the Board has been consistently applying the principles establishedby the courts .By reason of the foregoing, it was believed that the specific provisions intheHouse Bill excepting unfair labor practices, unlawful concerted activities,and violation of collective bargaining agreements from the protection of section7were unnecessary.Moreover, there was real concern that the inclusion ofsuch a provision might have a limiting effect and makeimproper conductnotspecifically mentioned subject to the protection of the act.In addition, other provisions of the conference agreement deal with this par-ticular problem in general terms.For example, in the declaration of policyto the amended National Labor Relations Act adopted by the conference com-mittee, it is stated in the new paragraph dealing with improper practices of labororganizations, their officers, and members, that the "eliminationof such prac-tices is anecessary condition to the assurance of the rights herein guaranteed."This in and of itself demonstrates a clear intention that theseundesirable con-certed activitiesare not to have any protection under the act, and to the extentthat the Board in the past has accorded protection to such activities, the con-ference agreement makes such protection no longer possible.[Emphasissupplied.]In a comparatively recentcase-Jefferson Standard Broadcasting Company, 94NLRB 1507-the Board had occasion to consider the propriety of certaindischargeseffectuated because the employees in question had, while stillin the respondent'semploy,distributed a handbill which deliberately soughtto alienatetheir employer'scustomersby impugning the technical quality of his product, without any referenceto the fact of its publication in connection with a labor dispute.The Board foundthat such tactics, under all the circumstances, were hardlyless indefensiblethan actsof physical sabotage. It held that the employees involved had gone "beyondthe pale"when they published and distributed the handbill in question.On appeal, this decision was reversed and remanded.Local Union No. 1229,InternationalBrotherhood of Electrical Workers v. N. L. RB., 202 F. 2d 186, 187-189(C. A., D. C.). Essentially, the court held that the Board was empowered, underthe statute, to find certain types of concerted activity unworthy of protection only onthe basis of a preliminary finding that such activties were unlawful. In the absenceof such a finding in the case at bar, the court remanded the case for a determinationas to whether the particular conduct in issue was or was not lawful.And the court'sviews with respect to the scope of the agency's discretion, and the standard of judg-ment which the agency ought to apply, were set forth as follows:Despite ^ the broadlanguageof § 7, which assures employees the "rightto.engage in . . . concerted activities for the purpose of collective bar-gaining or other mutual aid and protection," certain activities are excluded fromthe Act's protective ambit.For example, the Act expressly prohibits jurisdic-tionalstrikes, secondary boycotts and strikes for recognition in defiance of acertifiedunion.And the courts have denied protection to employeesresortingto "unlawful"means, e. g.,astrike in contravention of the purpose of the Act[citing cases],in violation of a federal statute forbidding mutiny [citing case],or of local laws prohibiting acts of violence or seizure of property [citing case]; 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDor seeking "unlawful"objectives, e. g.,concerted action to force an employer toviolate a federal statute [citing case].Protection under § 7 of the Act, then, is withdrawn only from those concertedactivities which contravene either (a) specific provisions or basic policies of theAct or of related federal statutes, or (b) specific rules of other federal or locallaw that is not incompatible with the Board's governing statute.. .The Board properly applied this rule to the extent that it found that theobjectiveof the "second-class" handbill "-to extract a concession from theemployer with respect to the terms of their employment-was lawful."Butthe Board did not apply this rule to the handbill as a means for achieving thatobjective.Instead of determining the legality or illegality of the use of thehandbill, it only found that, unlike other handbills used in the dispute whichwere signed by the Union and made reference to the pending negotiations, thisone was "hardly less`indefensible'than acts of physical sabotage"-apparentlyprimarily because its purpose was undisclosed on its face..By giving "in-defensible" a vague content different from "unlawful," the Board misconceivedthe scope of the established rule.If the Court of Appeals for the District of Columbia has correctly defined thelimitswithin which the Board is free to exercise its discretion with respect to theprotection of concerted activity (cf.International Union UAW, AF of L v. Wiscon-sin Employment Relations Board,336 U. S 245), the issue posed in the present casewould appear to be relatively simple. Would the organization of a Manpower Avail-ability Conference, as projected, have involved "unlawful" conduct, within the mean-ing of that concept as defined in the Court's opinion? To this question, therefore, weare now required to turn.Since the above was written, the Supreme Court has decided that the Board'sdisposition of the case at hand fell within the area of its permissible discretion inthe discharge of its responsibilities under Section 10 (c) of the Act, as amended.Aninquiry as to the allegedly "unlawful" character of the MAC as a union activity, how-ever, would still seem to be germane I so find.E.Did the organization of the conference involve unlawful activity?The Respondent, basically, advances only one contention in this connection.Es-sentially, it argues that SPEEA's plan to conduct an MAC involved a rejection ofthe "mutual obligation" fixed by the statute upon employers and employee repre-sentatives to "confer in good faith" with respect to wages, hours, and other terms andconditions of employment, or the negotiation of a trade agreement.Under thecircumstances, it is said, SPEEA's course of conduct involved a refusal to bargaincollectivelywith the Respondent and amounted to an unfair labor practice underSection 8 (b) (3) of the statute.In theory, the argument may be sound. If the Union's attempt to plan and con-duct a Manpower Availability Conference could be said to contravene a specific pro-vision or basic policy of the statute, its "unlawful" character, under the establishedprecedents, would seem to be established.In the present state of the law, however, with respect to union refusals to bargain,I find myself unable to conclude that the contention has merit. Section 8 (b) (3)of the statute has been construed in a relatively small number of cases.Nearly allof them have been concerned with a union's insistence, as a condition precedent to theexecution of an agreement or the conduct of general negotiations, that the employeragree to a provision made unlawful by the amended Act.The Texas Company, etal.,78 NLRB 971,The Great Atlantic and Pacific Tea Company,81NLRB 1052;Jones & Laughlin Steel Corporation, et al.,83 NLRB 916;Committee for Companiesand Agents, Atlantic and Gulf Coasts, Radio Officers,82 NLRB 1344;ChicagoNewspaper Publishers Association,86 NLRB 1041,Graphic Arts League,87 NLRB1215;Union Employers' Section of Printing Industry of America, Inc.,87 NLRB1418;Fairmont Construction Company,95 NLRB 969,rated,100 NLRB 390,American Newspaper Publishers Association,104 NLRB 806,Puerto Rico Steamship Association, et al.,103 NLRB 1217. In onecase, a unionwas found guilty of a refusal to bargain because of its insistence upon an illegaldemand outside of a contract.Conway's Express,87 NLRB 972. Neither situationis involved in the instant case.In theChicago Newspaper Publisherscase the Board declared that Section 8 (b)(3) of the statute imposes upon labor organizations a duty to bargain "coextensive"with the duty imposed upon employers under Section 8 (a) (5)-and it declaredthat the provisions of Section 8 (d), which establish the standard of good-faith bar-gaining, restate, in statutory form, the principles established tinder Section 8 (5) of BOEING AIRPLANECOMPANY173the original statute.And inConway's Express,the Board declared that the union'sgood faith in advancing its challenged proposal could not be considered dispositiveof the refusal to bargain issue. In its decision, the Board pointed out that it isthe tendency of such proposals to"delay or impede or otherwise to circumscribe thebargaining process"which renders them improper.Does the instant case present afactual situation in which this dictum is applicable? I find myself unable to reachand maintain such a conclusion with conviction.The Board has held, in cases involving respondent employers, that threats onthe part of such employers to close or dismantle their plants in order to avoid anyneed to recognize a union, to bargain with it, or to grant particular demands, involvea refusal to bargain.See, e.g.,Parma Water Lifter Company,102 NLRB 198,Howard-Cooper Corporation,99 NLRB 891;Arlington-Fairfax Broadcasting Com-pany, Inc.,95 NLRB 846;DixieManufacturing Company, Inc.,79 NLRB 645,658These decisions are grounded in the theory that threats of the type indicatedwhen coupled with an apparent current ability to make them effective, indicate arejection of the collective-bargaining principle-i. e., the absence of any desire onthe part of the employer to negotiate in good faith with respect to wages, hours,and other conditions of employment.Itcannot be said, in my opinion, that an analogy between threats of this kindon the part of an employer, and a union's threat to initiate action calculated tofacilitate a significant number of personnel resignations, would be completely un-reasonable.There are distinctions between the two threats now under consideration, however,which can and should be drawn.An employer's threat to close his plant is, in almostevery instance, coupled with a very real and present ability to make such a threateffectiveIts coercive character when addressed to employees or their chosen repre-sentatives, therefore, would be readily apparent. In the case of the Union, a planto organize and conduct a Manpower Availability Conference would undoubtedlypose a threat ofpotentiallysignificant employee attrition-but such resignations asmight occur would of course result from the decisions of individual employees,absent any inducement from the Union,to accept a better offer. In the MAC,as planned, the Union obviously would have had no control over the offers made,or the decision of any particular employee with respect to their acceptance or re-jectionThe element of coercion implicit in the situation, in short, would begrounded in the Respondent's fear, not of what theUnioncould or might do, butof the consequences which might be expected as a result of possibleemployeeaction, if the Union's program became effective. So considered, in my opinion,the analogy between the Union's course of conduct and an employer's threat to closea plant cannot be described as complete.Would the Union's course of conduct in and of itself, however, "delay, impede, orotherwise circumscribe" the collective-bargaining process?The question certainlycould be answered affirmatively-since a Manpower Availability Conference, ifsuccessful, conceivably could lead to a significant diminution in the employee com-plement to be covered by any negotiated agreement.And a course of conductcalculated to facilitate the resignation of dissatisfied employees would certainly appearto involve a "partial" rejection of the collective-bargaining principle-at least on thepart of the resigned employeesThe Respondent contends that a course of conductdirected to the stated end, for the "possible benefit" of the employees who remainedin the Respondent's employ, would not be consistent with the statutory duty of a"certified" representative to representallof the employees in a bargaining unit indealings with a particular employer.Upon the entire record, however, there can be no doubt that the Union alsoconceived of the MAC as something more than a device to "facilitate an exodus"of engineers from the Respondent's employ. It appears to have been anticipated-not unreasonably, in my opinion-that the MAC would furnish SPEEA with somedata as to the "market value" of engineers and thus strengthen its hand in the nego-tiationof a trade agreement for the engineers who remainedSuch anticipa-tions-without regard to the argument which might be made as to the weight theywere given by the Union's responsible officials-certainly envisioned a continuationof the negotiations and the eventual execution of an agreementIfind the precise issue posed by the Respondent's contention, therefore, balancedwith doubt.To date, the Board has, on a number of occasions, found unions guiltyof a refusal to bargain when their demands related to anobjectiveproscribed by thestatuteIt has had no occasion, as yet, to exercise its discretion in a case involvinga lawful union objective pursued by allegedly improper means. In the absence ofany guidance in the decisions or the statute's legislative history, I am reluctant 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDto express a conclusion on the issue. It involves,essentially,a question of Boardpolicy-with respect to which the Board, appropriately, should be the first to speak.One question remains.Should the Union's course of conduct be considered un-lawful on any other ground?The only theory suggested by the facts which wouldseem to be worthy of consideration is the possibility that the Union may have beenguilty of conduct equivalent to a tortious inducement of breach of contract.As defined inLumley v. Gye,2 E. & B. 216 (Q. B. 1853), this tort involvedthe malicious and active inducement of the breach of a contract of personal service.As the decisions in the field proliferated, however-in this country and elsewhere-therequirement with respect to proof of malice was reduced to a requirement thatmere wilfulness would suffice, and even this requirement was eventually abandoned.Today,in one jurisdiction or another,almost every contract,regardless of its nature,may be the object of the tort. Inducement of a breach,as an essential elementof the wrong, has given way to prevention of performance; and the concept ofactive procurement has been expanded to include deliberate and even negligent inter-ference with contractual relations.As the law now stands, then, is the concept applicable here? In myopinion,this question must be answered in the negative.The United States Supreme Court,inHitchman Coal and Coke Co. v. Mitchell,245 U. S. 229 (1917), found a unionguilty of wrongful conduct because, in the course of a successful organizationaldrive, it induced employees, by virtue of their adherence to the organization, tobreach a so-called "yellow dog" contract which was one of their conditions of em-ploymentInsofar as "yellow dog" contracts are concerned the caseisno longerthe law of the land, but it remains the most thorough and cogent statement by ourhighest court with respect to the application, in the labor relations field, of the con-cept that the inducement of a contract breach is wrongful. I have considered the ra-tionale of theHitchmandecision in detail. It found a violation by the union of itslegal duty to refrain from interference with a contractual relation, despite the factthat the workers involved had been employed "at will" and despite the fact that theemployment relationship involved had been one terminable by either party at anytime.Nevertheless, I have concluded that the case will not support a conclusionthat SPEEA's conduct, as outlined in this report, was tortious at law. It is clear thatthe organization and conduct of the MAC would not, in and of itself, have effecteda severance of the employment relationship between the Respondent and its engi-neers-and there is no evidence whatever that the Union intended to offer any in-ducements at the conference to persuade its members to accept any offers made.A specific disclaimer of any such intention was given to the Respondent whenSPEEA notified Vice-President Logan of its plans.A breach of contract isprocuredwhen the breach is directly and consciouslysought, either as an end desired in and for itself, or as a measure out of which togain some ultimate aim, such as a trade advantage. But a breach is merelycausedwhen it occurs as an incidental-though perhaps clearly foreseen and inevitable-byproduct of an effort to achieve some objective having no connection with theobject which led to the making of the contract. If the distinction between procure-ment and mere causation is valid, and if it be conceded that it ought to lead to adifference in results, those results should be grounded in distinctions as to the motivewhich caused the actor involved in the case to embark upon the challenged course ofconduct.I find no indication of a "wrongful" motive in this case.The true basisof the tort would seem to be the policy of the law to prevent the theft of promisedadvantages; if so, the necessary motive must be the conscious intention to appro-priate for one's self. or one's organization, that which by law belongs to another.And such a motive may be said to exist, in my opinion, only when the object of theactor who induces a breach of contract is the same as the object of the injured partyin the making of the contract If the actor's mind is bent upon an entirely differentobject, even though his action incidentally may cause the breach, it can hardly becalled a "wrongful taking" of another's property.See Sayre, Inducing Breach of-Contract, 36 Harvard Law Review 663, 677-680 (1923). Such is the case, in my-opinion, here. I find no evidence in the present record that SPEEA intended, di-rectly and consciously, to induce or encourage engineer resignations at a ManpowerAvailability Conference-either as a desirable end in itself or as a means to achievesome direct advantage.Nor do I find evidence, in the record, of a conscious'desireor intention on the part of the Union to appropriate for itself that which by law-belonged to others, i e., the relational interest between the Respondent and its engi-neersIts object in organizing the MAC cannot be equated, in short, with the ob-jectives of the Respondent in the establishment of an employment relationship. Inits search for current data as to the "market value" of engineers and in its search _for a device which would strengthen its position in current contractual negotiations,. BOEING AIRPLANE COMPANY175the Union planned only to create a situation in which then current employment re-lationshipsmightbe destroyed, as an incidental-though clearly foreseen-result.Upon,the entire record, therefore, 1 have concluded that the course of conduct withwhich we are here concerned, apart from any ethical judgment which might be ap-plied to it, did not involve anything tortious. It should not, then, be characterizedas "unlawful" on that ground. I so find.F.Did the Manpower Availability Conference involve an indefensible activity?As of the date on which this is written, the Board's appeal on the remand orderissued by the Court of Appeals for the District of Columbia in connection with theJefferson Standard Broadcasting Companycase, has been submitted to the UnitedStates Supreme Court on briefs and oral argument In opposition to thepositiontaken by the court of appeals, the Board currently seeks a determination by theSupreme Court that it is free to withhold the shield of statutory protection from ac-tivitieswhich it may consider indefensible, even though they may not beindepend-ently unlawful.Until such time as the Supreme Court speaks on the issue, therefore,the statutory obligation imposed upon the examiner and the Board requires thatconsideration be given to the contention that the organization of the MAC involvedan "indefensible" course of conduct.Since the above was written, on December 7, 1953, the Supreme Court has de-clared, in effect, inNL. R. B vLocal Union No. 1?29,1.B. E. W.,that the Boardwas empowered, and even obligated, to find the activities involved in the case beforeitunworthy of protection, without regard to their "lawful" or "unlawful" character.Justice Burton, for the Court, referred to the statutory mandate laid down for theBoard in Section 10 (c) of the Act, as amended, which forbids the agency to requirethe reinstatement of individuals as employees, or the payment of back pay, if suchindividuals have been suspended or discharged for cause.He found, in effect, thatthe respondent employer involved in the case had adequate "cause" for the chal-lenged discharges because the employees had engaged in "disloyal" conduct. Inthe opinion written for the Court, the conduct in question was characterizedas "dis-loyal" because: (I) It involved "a sharp, public, disparaging attack upon the qual-ity of the company's product and its business policies" in a manner reasonably cal-culated to harm the company's reputation and reduce its income; (2) the attack hadno direct relationship to any "labor controversy" then current, did notchallengeany "labor practice" of the company, and did not solicit "public sympathy or sup-port" for the employees responsible; and (3) the attack was deliberately "sepa-rated"-by those responsible for it-from the current labor controversy, made no ref-erenceto it,and "diverted attention" from it.Although the Court did notadoptthe Board's characterization of the conduct in question as "indefensible," it did findthat the Board had adequate reason to conclude that the employees had been dis-charged for "cause" within the meaning of the statute.However defined, therefore,the Board's obligation to exercise a wide discretion is clear.The disposition of the ultimate question, however, has not been easy.Funda-mental considerations of statutory policy and the place of the agency in the Ameri-can constitutional scheme are involvedDoes not the exercise of the wide discretionimplied in the use of "indefensibility" as a standard of judgment imply that theBoard may be called upon in these cases, to exercise a "legislative" function in itsdecisional process9But if so, may not Congress have expressly so intended? SeetheHouse Conference Report, previously noted.The Supreme Court, in its deci-sion with respect to theJefferson Standard Broadcastingcase, has referred to theconference report, in this respect, as providing support for its interpretation of thestatute's intentBasic in my analysis of the issue now presented for consideration as to the alleged"indefensibility" of SPEEA's conduct, have been certain observations of OliverWendell Holmes In an article on "Privilege, Malice, and Intent" in 8 HarvardLaw Review 1, 3-9 (1894), he said-The intentional infliction of temporal damage.is actionable if done with-out lust cause.When the defendant escapes, the court is of opinion that hehas acted with just cause.There are various justifications. In theseinstances,the justification is that the defendant is privileged knowingly to inflict thedamage....But whether, and how far, a privilege shall be allowedis a questionof policy.Questions of policy are legislative questions and judges are shy ofreasoning from such grounds.Therefore, decisions for or against the privilege,which really can stand only upon such grounds, often are presented as hollowdeductions from empty general propositions .or else are nut as if they them-selves embodied a postulate of the law and admitted of no further deduction... . 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the question of policy is faced it will be seen to be one which cannot beanswered by generalities, but must be determined by the particular characterof the case....Plainly the worth of the result, or the gain from allowing the actto be done, has to be compared with the losswhichit inflicts.Therefore, theconclusion will vary, and will depend on different reasons according to thenature of the affair.Perhaps one of the reasons why judges do not like todiscuss questions of policy, or to put a decision in terms upon their views aslawmakers, is that the moment you leave the path of merely logical deductionyou lose the illusion of certainty which makes legal reasoning seem like mathe-matics.But the certainty is only an illusion, nevertheless.Views of policy aretaught by experience of the interests of life.Those interests are fields ofbattle.Whatever decisions are made must be against the wishes and opinionof one party, and the distinctions on which they go will be distinctions ofdegree... the ground of decision really comes down to a proposition of policyof rather a delicate nature concerning the merit of the particular benefit tothemselves intendedbythe defendants ...Imake these suggestions ... to callattention to the very serious legislative considerations which have to be weighed.The danger is that such considerations should have their weight in an articulateform as unconscious prejudice or half conscious inclination.To measure themjustly needs not only the highest powers of a judge and a training which thepractice of the law does not insure, but also a freedom from prepossessions whichisvery hard to attain It seems to me desirable that the work should be donewith express recognition of its nature.The time has gone by when law is onlyan unconscious embodiment of the common will It has become a consciousreaction ..of organized society knowingly seeking to determine its owndestinies.[Emphasis supplied.]How then, can a determination with respect to the alleged "indefensibility" ofPearson'sMAC activity be articulated?Certain analogies, it seems to me, shouldfirst be noted.At the outset, the right of every employee to seek more desirable employment, tosolicit offers, and to resign if a more favorable offer is received, must be concededThe Board has, however, held that the act of abandoning employment is unprotectedactivity, whether undertaken individually or in concert.Stibbs TransportationLines,Inc.,98 NLRB422; Carthage Fabrics Corporation,101 NLRB 541;Crescent Wharfand Warehouse Company,104 NLRB 860. In conformity with this principle, avoluntary, unconditional notice ofresignationto take effect in the future, as distin-guished from a conditional "threat" to resign in the future if conditions are not met,is considered a complete act, since nothing more than the passage of time is contem-plated by the parties. If no further action is to be anticipated or sought, as a condi-tion precedent to a voluntary termination, the activity cannot be regarded as onecalculated to enforce employer capitulation for the purpose of mutual aid or protec-tion.The Board has therefore held that when any activity involves a termination ofthe employment status,it isnot entitled to statutory protection.Such is not the case here, however.At best, the MAC, as projected, involved noth-ing more than a conditional indication that resignations might reasonably be expectedto occur in the future if the Respondent failed to meet the Union's conditions-andthe Board has held that a threat to quit or resign under such circumstances is aprotected activityElwood C. Martin et al., d/b/a Nemec Combustion Engineers,100 NLRB 1118, enfd. 207 F. 2d 655 (C A.9); Southern Pine Electric Cooperative,104 NLRB 834.The Respondent has contended that the activities of SPEEA and Chairman Pear-son of the MAC Committee, at the time of his discharge, amounted to overt acts thatwent far beyond any "threat" by employees to abandon their employment conditionedupon certain demands being met.Essentially, it is argued that it was SPEEA'sdeclaration of its intention to hold an MAC if negotiations collapsed which involveda threat, but that the activation of the MAC and the issuance of the invitations for itconstituted the first overt step in the anticipated "abandonment" of their employ-ment by a number of the Respondent's engineers.Without regard to my disposi-tion, elsewhere in this report, of the Respondent's other contentions, I find this oneto be without merit.The Respondent has attempted to equate a course of conduct,directed generally to the organization of the MAC, with its possible and foreseeableresults in particular cases.The argument is not persuasiveIf an individual "threat" to resign unless certain conditions are met is consideredto involve protected concerted activity, as noted, and if the Union's effort to organizeand activate the MAC is conceived to be nothing more than a conditional "threat"of future employee attrition, it could be considered entitled to statutory protection. BOEING AIRPLANE COMPANY177The next question, then, would appear to be whether SPEEA's plan to conduct theMAC as a concerted activity, with the support and cooperation of a substantial partof the Union's membership, ought to make any difference.Any determination that the concerted character of the activity makes a differencewith respect to its right to protection would obviously involve a reversion, at leastin some degree, to generally outmoded theories of civil and criminal conspiracy inthe labor relations field.These concepts still have some vitality, however.As theRestatement of Torts put it:Particularly in the case of labor combinations, the legal history has been thatmere concert may make illegalor at least require justificationfor conduct inwhich individuals are free to engage without the requirement of justificationwhen acting independently.Thus, even after an individual worker could with-hold his services or custom from any person for any reason, a combination ofworkers under the same circumstances still required justification.Partly thiswas due to the fact that individual conduct in this sphere was not a problem,whereas concerted action was.Partly it was due to the obvious differences inpower between action by individuals and action by combinations of individuals.That such differences in power exist is still true with respect to conduct ofindividuals or groups of individuals acting in concert....Vol. 4 Restatementof Torts, 95-96 (1939). [Emphasis supplied.]To the extent that its character as a concerted activity rendered it capable of effec-tive use as a vehicle of union power, therefore, the fact that the MAC involvedconcerted activity may well be a significant factor in any decision as to its propriety.The General Counsel and the Union rely upon the contention that unions havetraditionally sought to serve their members as employment agencies; it is arguedthat the MAC was nothing more than a technique which the Union planned toemploy in order to perform this conventional union function.Unions, however, normally seek to make available such employment opportuni-ties as may come to their notice for currently unemployed members. In organizinga conference designed to stimulate and channel offers of employment on morefavorable terms to members already employed, SPEEA was attempting to do morethan most union "hiring halls" have ever done; also, it was attempting, in effect,to encourage a course of conduct, on the part of employers, long condemned by thebusiness community; specifically, SPEEA's letter of invitation solicited interestedemployers, in substance, to engage in "labor piracy" as that term is generally under-stood.The fact that the Union's letter of invitation did not mention the Respondentor the fact that most of the Union's members were employed by it ought not toaffect this conclusion, in my opinion.The Respondent's status as the only firm inSeattlewhich utilizes a substantial number of engineers is a matter of commonknowledge.Even if it could be assumed,arguendo,that the existence of an impassein the contractual negotiations between the Union and the Respondent was not widelyknown, most employers, in my opinion, would be able to infer that any sizeablecorps of dissatisfied engineers in Seattle would consist, in the main, of those in theRespondent's employ. It is so found.The record, as previously noted, shows that only 18 employers out of approxi-mately 2,800 solicited, replied to the Union's MAC invitation.Although any infer-ences as to the reason for the MAC's failure to arouse employer interest, during aperiod in which engineers were certainly in short supply, would clearly be speculative,itcertainly could be inferred that many of the employers circularized withheld aresponse because of their unwillingness to appear in public to be engaged in therecruitment of engineers among those already employed.The SPEEA committeeresponsible for the circulation of its "Area Representative News Letter" did in fact,express the opinion, after the event, that many of the invited firms might have con-cluded that attendance at the MAC would have involved a violation of businessethics.The General Counsel also contends that the MAC ought to be regarded as aprotected concerted activity because it was specifically calculated to overcome abarrier to "freedom of contract" on the part of engineers, effectively imposed undera so-called gentlemen's agreement among the member firms of the Aircraft Indus-triesAssociation, to which the Respondent belongs.The Aircraft Industries Asso-ciation, as the record shows, is a trade association of approximately 80 firms engagedin the manufacture of aircraft, aircraft motors, and aircraft accessories.About 3'/zyears ago, in the face of a "tight" labor market for engineers, and developing com-petition in the recruitment of engineering personnel at all levels of skill, the mem-bership bf the association appears to have adopted a resolution expressive,inter alia,of a "consensus of opinion and belief" that firms in need of engineers ought to refrain3 3 8 2 0 7 -5 5- x-01 110-13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the solicitation or acceptance of employment applications fromengineersalready employed in the industry, absent knowledge-and acquiescence by the par-ticularengineer'scurrent employer.The record indicates that most, if not all, ofthe associationmembers follow such a policy, although the specific proceduresemployed by them to give it effect may vary. The record does not reveal theidentity of the employers solicited to attend the MAC, but there can be no doubtthat member firms of the Aircraft Industries Association would be among the mostlikely recipients of the Union's letter of invitation.As to them, the letter wouldinvolve an obvious request orsuggestionthat the gentlemen's agreementwith respectto "labor piracy" in the recruitment of engineers be abandoned.Other employerssolicited of course-not parties to the resolution-would have no such problem, andwould merely have to consider whether attendance at the MAC could be squaredwith theirsenseof business ethics.There can be no doubt that the gentlemen's agreementdoes impair the freedomof engineersto seek employment elsewhere in the field of aircraft manufacture, atleast to some extent, since an engineer who desires to open negotiations with anemployer other than his own conceivably may anticipate, reasonably enough, thathis relationship with his superiors in current employment could be impaired as aresult of their awareness of his attempt to secure work elsewhere, if that attemptproved unsuccessful.Such a hazard would probably exist, however, even in theabsence of a so-called gentlemen's agreement.And there is no indication in therecord that the implementation of the AIA resolution by the Association's member-ship really "froze" engineers in their jobs; attempts by individual engineers to solicitbetter "offers" from new employers in the industry were still possible.Insofar as the Respondent is concerned, its responsible officials testified, in sub-stance, that the firm, if requested to permit negotiations between an AIA memberand one ofits engineers,would first attempt to determine the source of the employee'sdissatisfaction and to eliminate it if possible, in the hope that the employee wouldthen be impelled to break off the negotiations; that employees who remained dis-satisfied were always given permission to negotiate secretly for alternative employ-ment elsewhere, and that such employees were not "terminated" merely because oftheir open demonstration of a desire to seek another position.While it would seem to be clear that the MAC, as projected would have operatedas a countermeasure to theg entlemen's agreement, and that it would have func-tioned-at least insofar as the AIA members were concerned-in direct oppositionto the Association's expressed policy, it is difficult to see how the character of theconference as a countermeasure could be said to endow it with privilege or justifi-cation, in the context of the presentcase.The policies of the Association, asexpressed in the resolution noted, and as implemented by its membership, do notappear to have been so undesirable or rigid as to call for direct opposition in orderto preserveemployee rights.The record shows that SPEEA had requested anexplanation of the gentlemen's agreement during the negotiations, and that theRespondent, in a letter dated on October 13, 1952, had set forth its understandingof the so-called agreement, and its policies and procedure in giving effect to theagreement'sterms.The SPEEA negotiators appear to have objected to the Re-spondent's policy of adherence to the agreement on the specific ground, alreadynoted, that it restricted the freedom of individual engineers to seek employmentelsewhere.But the Respondent, apparently, refused to alter its policy of adherenceto the agreement and refused to accept any contractual modification which con-ceivably could be construed as acquiescencein the organizationofMAC activitiesas a countermeasure.If the firm's observance of thegentlemen'sagreementhad involved completerestriction of the freedomof engineersto seek employment elsewhere in the in-dustry-ina mannersomewhatanalogous tounilateralinsistence uponthe "reserveclause"used in professionalsports-self-helpmeasuresdesignedto overcome therestriction, like theManpower Availability Conference, might well be consideredprivileged or justified, because of the social interest in a free and mobile labor supply,under most circumstances. In the absence of proof that the agreement operatedin such a fashion, however,its existence and implementation-however irksome-would not seem to be sufficient, in my opinion, to providelegal justificationforconduct otherwise subject toquestion.It is so found.InN. L.R. B.v.Metal Mouldings Corp.,12 LRRM 723 (C. A. 6), the courtrefused to enforce the reinstatement with back pay of an active union supporterwho had,interalia,advised his fellow metal polishers, if dissatisfied, to seek em-ploymentwith a competitive firm at which his father was a foreman.The court'sdecision does not indicate clearly, however, whether it bottomedits refusal of anenforcement order*on a belief that the employee's conductin recruitingworkers for BOEING AIRPLANE COMPANY179a competitorjustifiedhis discharge,or whether it merely felt that his known andadmitted activities in that respect vitiated the probative character of the other evi-dence relied upon by the Board to establish that he had been discharged for hisunion organizational activities.Additionally,itmay be noted that the employee'saction,apparently,had not been authorized or ratified by the union involved. Ithad no "official" character, and did not appear to involve "concerted activity" forthe purpose of mutual aid or protection.I have not,therefore,relied upon the case inthe evaluation of any contentions made in the instant matter.The General Counsel next contends that the impasse in negotiations betweentheRespondent and the Union justified the Manpower Availability Conference.Chairman Gardiner testified credibly that the MAC would not have been activatedif a contract with the Respondent had been in existence or immediately in prospect.Although couched in terms of opinion,this testimony seems to reflect,in sum, aconsensus reached by the Union's responsible leaders.And there can be no doubt,as Gardiner also pointed out, that nothing was, in fact, done to activate the MACuntil the SPEEA membership had clearly demonstrated the existence of a genuineimpasse, by its rejection of the Respondent's last offer.Certainly, theMAC ap-pears to have been activated in response to an impasse;whether the impasse inquestion justified such a response is, however,the issue.The strike,as a deviceto break an impasse in contractual negotiations,has, of course,received legislaturesanction.See Section 13 of the Act, as amended. Essentially, the General Counselseeks to equate the MAC with a strike and argues that, in this case, it should receiveadministrative sanction as well.In considering this contention it should be noted at the outset that strikes con-ventionally are conceived of as temporary in character.As an economic weaponand in legal contemplation, they look toward the preservation of a continuingthough interrupted relationship.But the MAC, as the Union conceived it, wouldhave facilitated permanent terminations of employment, on the part of those em-ployees able to utilize conference facilities to negotiate for more lucrative or moresuitable employment.In cross-examination, it may be noted-when pressed to explain why the Unionconsidered the MAC an effective pressure tactic-Chairman Gardiner testified thatSPEEA members considered termination data, i. e., data as to the rate of engineerturnover, to be "most pertinent" in the contractual negotiations, as an indicationthat the Respondent's wage scales and policies could stand revision.He indicatedthat such termination data, in itself, served as a "measure" of the opportunitiesexisting for engineers elsewhere, and also as a measure of the "intolerableness" ofcurrent conditions in the Respondent's employ.Although he went on to denythat the MAC had been designed "primarily" to accelerate turnover, he admittedithad been recognized that an increase in turnover might develop as a "secondaryaspect" of the conference, unless the engineers in attendance found that conditionsat Boeing were in fact better than those available elsewhere. (Gardiner did testify,it istrue, that SPEEA expected to use any information secured at the conference,as to the "going rates" for engineers at various levels of skill and experience, in itsnegotiationswith the Respondent, but his testimony was coupled with a referenceto the pressure implicit in the restoration of "bargaining rights" to engineers,through the conference medium )Upon the entire record, and particularly in viewof the known fact that engineers were in "short" supply, it would seem to be clearthat the Union did expect to see the Respondent's rate of engineer turnover acceler-ated as a result of the conference, and that it did expect to utilize such a develop-ment, if it occurred,as a bargaining lever in the negotiations which had reached astandstill.I so findIn the usual situation,the impact of a strike upon an employer'soperations isboth immediate and total-or, at the very least, significant.Employee attritionas the result of a Manpower Availability Conference might not have had the drasticeffects characteristic of a strike situation at the outset-but there can be no doubtof the possibility that it might have reached such proportions as substantially toaffect the Respondent's operations.And there can be no doubt, either, that itsharmful results would have persisted far beyond those properly to be anticipatedfrom a strike of reasonable duration. If successful, in short, the MAC could havecontributed substantially to a significant impairment of the Respondent's ability tooperate, which, in the case of engineers, could have lasted conceivably for a notablylengthy period of time.There is testimony in the record-which has not been disputed-as tothe informedopinion of the Respondent's officials that the successful completion of the MACcould have forced the Respondent to shut down several ofits currentprojects; that 180DECISIONS OF NATIONAL LABOR RELATIONS. BOARDits contracts with the Air Force might have been canceled as a result,with immenselysignificant financial repercussions;and that the replacement of any experienced engi-neers who resigned,in the light of the current engineer shortage,would have takenas much as several years.The record shows that the fears of the Respondent in thisrespect were not articulated to impress the Board;they were communicated to theUnion in connection with the Respondent's attempt to justify its course of conductwith respect to Pearson's termination. I so find.And the record,insofar as I candetermine,contains no evidence whatever to warrant an inference that the Respond-ent's fears were illogical or ill founded.There can be no doubt that the MAC, if conducted according to plan,could havebeen a source of potential damage to the Respondent-and that it conceivably couldhave been far more significant in its effect upon the economic health of the Respond-ent's enterprise than any benefit which the Union might have derived from itsemployment as a pressure tactic to break the current bargaining impasse. Such beingthe case, there would certainly seem to be serious reason to doubt "the merit of theparticular benefit to themselves"intended by the Union membership and, of course,serious reason to doubt, therefore,whether the impasse in the negotiations could besaid to "justify"theMAC as a device to stimulate renewed negotiations.So much for the contentions of the General Counsel and the observations suggestedby them.One argument advanced on behalf of the Respondent,however, remainsto be noted.The Respondent contends that the MAC, if convened at the call of engineersin its employ,would properly have been subject to characterization as an act ofemployee disloyalty.It is argued,specifically, that SPEEA-by the publicity it gavetheMAC among the employees in the unit it represented-intended to popularizeand induce participation in the conference,and that its conduct in this respect actuallytended to induce and encourage the Respondent's engineers to abandon their em-ployment as a result of such participation.Chairman Gardiner did testify,it is true,that the MAC was not activated to "lure" engineers away from the Respondent'semploy-but,aswe have seen, an acceleration of engineer turnover within theSPEEA unit was certainly anticipated as a possible"secondary"result of the con-ference in question,and it is admitted that the Union intended to utilize any accelera-tion in turnover which might develop as an additional"lever"in the currentnegotiations.I have found the argument that SPEEA intended toinduceitsmembers to abandontheir employment lacking in merit.But from the Respondent'spoint of view, itwould seem to make little difference whether any acceleration of employee turnoverwas deliberately induced or whether it was merely foreseen as a possible or probableresult of the Union's proposed course of action. Its counsel has argued, at length,the unfairness of any determination which would,in effect,require an employer tofinance "disloyal"conduct on the part of his employees,by allowing them to engage,free of any threat of discharge or other hindrance,in a type of activity which could,conceivably,subject him to "irreparable"injury.In the light of the informed opinionexpressed by the responsible officials of the Respondent-which has not been dis-puted-the firm would seem to have had ample reason to fear that employee attritionas a direct result of the conference could have continued to affect its operationsadversely long after the termination of any current contractual negotiations with theUnion here involved.In this connection the Respondent also sought to elicit, for the record, testimonywith respect to other"pressure tactics" suggested by the action committee and con-sidered by the union membership.Among the tactics suggested were: refusals topunch time clocks on the part of nonexempt employees;refusals to work overtime;the arrangement of simultaneous medical or dental appointments by all of the em-ployees within the SPEEA unit;intermittent work stoppages;union meetings duringworking hours; and action calculated to "neutralize"the Respondent's recruitmentcampaign in various colleges and universities.None of these proposals appear tohave been approved by the executive committee,however, and none appear tohave been been adopted; under the circumstances I do not believe that any weightneed be given,in this case,to the fact that they may have been suggested to theUnion'smembership at the same time as the Manpower Availability Conference.As suggestions,and nothing more, they certainly ought not to influence any judg-ment as to the essential character of the MAC; although I received the evidence withrespect to these additional"pressure tactics" I have disregarded it as immaterial withrespect to any determination as to whether the MAC proposal,in and of itself, in-volved employee "disloyalty"by virtue of its declared purposes and anticipated effect. BOEING AIRPLANE COMPANY181Under the circumstances,the contention that a "successful"conference necessarilyinvolved conduct on the part of the conference managers properly subject to char-acterization as "disloyal"certainly cannot be dismissed out of hand.G. Conclusions with respect to Pearson's dischargeAfter lengthy consideration, and with due regard for the dictum of the late JusticeHolmes thatpolicyjudgments in this field ought to be consciously articulated, I findmyself constrained to find merit in the Respondent's contentions.Whatever the court of appeals may have said in its review of theJefferson StandardBroadcasting Companycase with respect to the Board's discretion,and its limits,there can be no doubt that Congress expects the Board to continue its current policy,and to withhold any statutory sanctions for the protection of "undesirable" or"improper"concerted activity.And administrative deference to such a legislativepolicy would certainly seem to require the most thorough consideration of a con-tention that some particular type of employee conduct ought to be proscribed asindefensible.The Supreme Court's decision in theJeffersonStandard BroadcastingCompanycase confirms the correctness of this view.After pointing out that theBoard had considered the course of conduct involved in that case as "separate" andapart from any other concerted activity undertaken in connection with the "laborcontroversy"in which the employees were engaged,the Court went on to say that:"Even if the attack were to be treated,as the Board has not treated it, asa concertedactivity wholly or partly within the scope of those mentioned in Section 7,themeansusedby the technicians in conducting the attack have deprived the attackers of theprotection of that section,when readin the light and context of the purposeof theAct."[Emphasissupplied.]Although the Courtdid not see fit to explicate itsrationale in support of the proposition stated, it has cited many of the cases alreadynoted in this report in support of its conclusion.I can only infer that the Court hasrecognized the propriety of the concept that a given course of conduct may bedenied protection underthe Actif justifiably subject to characterization as "inde-fensible" in the light of the statutory objectives.Weighed in the balance,theManpower Availability Conference,inmy opinion,ought to be so characterized.In terms of the standard suggested by the late JusticeHolmes, the worth of the result which the Union sought-bargaining leverage in thenegotiation of a new trade agreement-cannot stand comparison with the potentiallyheavy damage which the Respondent could have suffered if such a conference hadelicited a substantial response.Vice-President Logan testified without contradiction,and I find,that the Respond-ent's backlog of business at its Seattle Division currently stands at almost an evenbillion dollars.It involves orders, primarily placed by the United States Air Force,for items vital to our national defense: heavy bombers, guided missiles, gas turbines,and various classified research and experimental projects.All of the Respondent'sprojects appear to be technical-some highly so-and impossible of completion inthe absence of an adequate engineering staff.Logan estimated that if a substantialnumber(500) of thefirm's engineers had resigned at the same time, or within a shortperiod,the Respondent would have had to suspend one project after another as longas the exodus continued;he expressed the opinion-without contradiction-that thefirm would have lost"millions of dollars" worth of business through the forcedabandonment of current projects or their cancellation by the Air Force,and that itmight have taken the Respondent several years to recover from such a blow,at a costto it of unnumbered millions of dollars.The vice president's estimates and opinionhave not been challenged as unreasonable.It cannot be said as a matter of law, in my opinion,that the Respondent was underan obligation to assume such a substantial risk.When confronted with the possi-bilities indicated,itwas entitled to take appropriate defensive action.In the lightof all the considerations herein expressed,therefore,and upon the entire record, Ifind that the Union's plan to call a Manpower Availability Conference did not in-volve a protected concerted activity, and that the discharge of Charles Robert Pearsonfor his activities in connection with the formulation and implementation of the plansfor such a conference was privileged.H. The negotiations with respect to Pearson's dischargeIf the Respondent was privileged to discharge Pearson,as I have found,itwouldseem to follow that his termination,in and of itself,cannot be said to constitute a"refusal to bargain"with the Union,and that it ought not to be considered evidence 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDof "bad faith"on the part of the Respondent,either,in connection with the con-tractual negotiations then current.The General Counsel contends,however,that the Respondent failed to fulfill itsstatutory obligation to bargain with the Union when it denied union representationto Pearson at the conference which preceded his discharge.Vice-President Logan,in his testimony,apparently intended to suggest that his actions,during the confer-ence in question,were dictated by a belief that it had been called to determine thefacts with respect to Pearson's status as a licensed and bonded employment agent,and that no grievance or bargainable matter was involved.That position, in myopinion,cannot be characterized as sound or well taken.As the record reveals,Logan was fully prepared to suggest,in the event of an acknowledgment by Pearsonwith respect to his "employment agency" activities,that such activities would be con-sidered incompatible with continued service on his part as an employee of the Re-spondent,and to order his discharge in the event of a refusal on his part to give upthe activities in question.He was also aware, I find, of the fact that Pearson'sactivitieswere being conducted under union sponsorship and that they involved anofficial union project.Under the circumstances,Pearson may well have been with-in his rights, under the statute,when he sought to insist that the conference be sus-pended until certain designated SPEEA representatives arrived.Cf.N. L.R. B. v.Ross GearctTool Co.,158 F.2d 607(C. A. 7).The Respondent,however, has pointed out in its brief-with considerable logicalforce-that Pearson apparently anticipated the subject matter to be covered in histalk with Logan,and that the record reveals no reason why he could not have ar-ranged for the presence of a SPEEA executive,if he had so desired.The question,however,clearly became moot thereafter.When the union officials learned of thesituation and requested a conference at which the organization's position could bestated,their request was readily granted; the conference was held, and the Respond-ent's opinion with respect to the propriety of Pearson's conduct was discussed in de-tail.Two additional conferences were held with a union-designated subcommittee.The SPEEA representatives contended,throughout,that Pearson had been im-properly discharged because his service as the MAC Committee chairman involvedprotected concerted activities.And the Respondent maintained the opposite view.As its counsel declare in their brief:"The situation was one in which the area ofnegotiation available to the parties was bounded by a proposal for the reinstatementofMr.Pearson and a refusal to do so. SPEEA proposed it, the Respondent re-fused to accede, with an explanation of its position,and it is clear that an impassewas reached concerning firmly opposed viewpoints."The Act, as the Respondentasserts, does not require further negotiation after it is apparent that a settlement of thematter in issue is impossible.Whether the matter,in the final analysis, was treatedas a grievance or as a matter for negotiation,the Respondent appears to have ful-filled completely its obligation to bargain with the designated representative of itsemployees in regard to Pearson's discharge.I so find.I.The salary increaseEssentially, it would seem to be the General Counsel's contention with respect totheMarch 12, 1953, compensation adjustments that a salary increase, otherwiseunobjectionable, which coincides with a course of conduct indicative of "bad faith"and a rejection of the collective-bargaining principle, should itself be construedas an act of "bad faith" and,per se,as a refusal to bargain. Since the basic premiseof this contention-the argument that Pearson's discharge revealed the Respondent'sdisinclination to recognize SPEEA's right to press for a favorable bargain, and thusinjected "bad faith" into a situation previously untainted-has been rejected, thestated contention with respect to the impropriety of the March 1953 compensationadjustments would appear to have no merit.Counsel for the Respondent have also pointed out--correctly, in my opinion-that Pearson's discharge and the related conferences between the parties were neverdirectly related to the contractual negotiations, except in connection with SPEEA'sdeclared intention to insist upon the dischargee's reinstatement as a condition prece-dent to any further favorable consideration of the Respondent's contract offers.Theimpasse in the negotiations had developed before Pearson's discharge.And theUnion's letter of February 6, 1953, which rejected the Respondent's proposal toeffectuate the salary increases and stated its reasons for the rejection, made no men-tion of the Pearson incident then a subject of concurrent discussion.Thus, evenif the General Counsel's contentions with respect to the discharge could be said BOEING AIRPLANE COMPANY183to have merit, it would certainly be arguable, at least, that the discharge could notand did not affect the character of the impasse and thereby color the Respondent'sdecision to adjust salary rates and rate ranges unilaterally.Absent all considerations involved in the allegedly discriminatory discharge, then,the record reveals nothing more than pay increases unilaterally effectuated by anemployer after their presentation to the designated representative of the employeesin collective-bargaining negotiations.The proposed increases had been officiallyrejected-or, at the very least, characterized as unacceptable.As Justice Burtonsaid in theCrompton-Highland Millscase, at 337 U. S. 217:Such a grant might well carry no disparagement of the collective-bargainingproceedings.Instead of being regardedas anunfair labor practice, it mightbe welcomed by the bargaining representative, without prejudice to the restof the negotiations. [Citing cases.]The record in the instant case revealsa consistenteffort on thepartof the Re-spondent to secure the approval or acquiescence of SPEEA with respect to the com-pensation adjustments it had proposed, precisely on such grounds.But the Unionrefused, throughout, to indicate its approval or acquiescence with respect to theadjustments involved. I find nothing in the record to suggest that the Respondent'saction was intended to "undercut" the Union or to disparage it as the exclusiverepresentative of any employees. Indeed, the record would seem to be entirelyclear-to the contrary-that the Respondent made the disputed adjustments effectiveonly in order to assure some degree of success for its spring campaign to recruitpersonnel among the graduates of the Nation's colleges and technical schools.The testimony offered on behalf of the Respondent indicates-without contradic-tion-that qualified engineers were then in short supply, and that the firm's engi-neeringdivisionwas inadequately staffed.Logan described the situation in thefall of 1952 as "especially critical"; I credit his estimate.The efforts of the Respond-ent inthe fall of 1952 to recruit new employees (as detailed at length by Vice-Presi-dent Logan) appear to have met with decreasing success-and the firm's industrialrelations department appears to have been urged repeatedly, by the engineeringdivision, to take all possible steps to improve the situation by an increase in salaryrates.Later, in the fall and winter of 1952-53, several competitive California air-craft firms appear to have instituted salary increases approximately equivalent tothose offered by the Respondent; these developments, the record shows, wereexpected to have an adverse effect upon the Respondent's competitiveposition inthe labor market, with respect to salary rates for newly hiredengineers,unlesscorrected. I so find.The notice which accompanied the first checks to reflect the increases indicatedclearly that they had been made effective in the absence of a contract and"without prejudice" to the currentnegotiationsbetween the parties.All of theemployees were plainly told that the increases involved did not equal those requestedby SPEEA, that SPEEA had been advised and consulted before the Respondentacted, and that the organization had presented its objections.The notice, in myopinion, was reasonably calculated to preserve the Union's prestige as a bargainingagent; I find it entirely unobjectionable.that the Respondent's action of March 12, 1953, with respect to the unilateral allow-ance of a salary increase and certain adjustments in connection with the calculationof overtime pay, did not involve an unfair labor practice.N. L. R. B. v. NorfolkShipbuilding and Drydock Corp.,195 F. 2d 632 (C. A.4); N. L. R. B. v. BradleyWashfountain Co.,192 F. 2d 144 (C. A. 7); W.W. Cross and Company, Inc., 77NLRB 1162, enfd. 174 F. 2d 875 (C. A. 1).Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2 (2) of theAct, engaged in commerce and business activities which affect commerce, within themeaning of Section 2 (6) and (7) of the Act, as amended.2.Seattle Professional Engineering Employees Association is a labor organiza-tion within the meaning of Section 2 (5) of the Act, as amended.3.The Respondent, Boeing Airplane Company, Seattle Division, has not engagedin unfair labor practices as alleged in the complaint, within the meaning of Section8 (a) (1), (3), and (5) of the Act, as amended.[Recommendations omitted from publication.]